Exhibit 10.2(e)

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

AMONG:

 

LOUISIANA-PACIFIC CANADA LTD.

 

AND:

 

LOUISIANA-PACIFIC CORPORATION

 

AND:

 

ROYAL BANK OF CANADA

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.     INTERPRETATION

 

 

 

1.1

 

Definitions

1.2

 

Applicable Law

1.3

 

Severability

1.4

 

Successors and Assigns

1.5

 

Included Words

1.6

 

Headings and Marginal References

1.7

 

Cross References

1.8

 

Use of Word “Including”

1.9

 

Expiration of Summary of Terms and Conditions

1.10

 

Currency

1.11

 

Payment Dates and Interest Calculation

1.12

 

Accounting Terms

1.13

 

Schedules

 

 

 

2.     REPRESENTATIONS AND WARRANTIES

 

 

 

2.1

 

Representations and Warranties

2.2

 

Status of the Borrower

2.3

 

Status of Guarantor

2.4

 

Power and Authority

2.5

 

Due Authorization

2.6

 

No Contravention

2.7

 

No Breach

2.8

 

Leases and Licences

2.9

 

No Financial Default

2.10

 

Disclosure of Material Facts

2.11

 

Consents and Approvals

2.12

 

Title

2.13

 

Borrower’s Financial Statements Furnished

2.14

 

No Change in Borrower’s Financial Condition

2.15

 

Guarantor’s Financial Status

2.16

 

No Change in Guarantor’s Financial Condition

2.17

 

Financial Statements Not Misleading

2.18

 

Taxes

2.19

 

Environmental Law Compliance

2.20

 

Insurance

2.21

 

ERISA Compliance by Guarantor

 

 

 

3.     THE CREDIT FACILITY

 

 

 

3.1

 

Establishment of the Credit Facility

3.2

 

Currencies and Other Options Available Under the Credit Facility

3.3

 

Issuance of Documentary Credits

 

--------------------------------------------------------------------------------


 

3.4

 

Obligation of Royal

3.5

 

Procedures for Issuance and Amendment of Documentary Credit; Auto-Renewal of
Documentary Credit

3.6

 

Drawings and Reimbursements

3.7

 

Obligations Absolute

3.8

 

Role of Royal

3.9

 

Letter of Credit Fees

3.10

 

Conflict with Letter of Credit Application

3.11

 

Existing Letters of Credit

3.12

 

Collateral Coverage; Restricted Cash Collateral

3.13

 

Security

3.14

 

Swap Contracts, PDS Services and EFT Transfers

3.15

 

Interest Act of Canada

3.16

 

Default Interest

3.17

 

Indemnity for Out-of-Pocket Expenses

3.18

 

Effective Time for Section 3 Notices

3.19

 

Increased Costs

3.20

 

Borrower’s Option on Receipt of an Increased Costs Certificate

3.21

 

Increased Costs Limitation

3.22

 

Repayment of Credit Facility

3.23

 

Extension of Maturity Date

3.24

 

Currency of All Payments

3.25

 

Borrower’s Right to Cancel Available Amount of Credit Facility

3.26

 

Standby Fees

3.27

 

Standby Fees Waived

3.28

 

Arrangement Fee

3.29

 

Evidence of Indebtedness

3.30

 

Determination of Available Amount of the Credit Facility

 

 

 

4.     SECURITY FOR BORROWINGS

 

 

 

4.1

 

Release of Certain Security

4.2

 

Security for Borrowings

4.3

 

Conflict Between the Agreement and Royal’s Security

4.4

 

Payment

4.5

 

Guarantees

 

 

 

5.     CREDIT FACILITY CONDITIONS PRECEDENT

 

 

 

5.1

 

Conditions Precedent to Initial Borrowings

5.2

 

Conditions Precedent to Subsequent Borrowings

 

 

 

6.     COVENANTS OF THE BORROWER AND THE GUARANTOR

 

 

 

6.1

 

Borrower’s Covenants

6.2

 

Guarantor’s Covenants

6.3

 

Environmental Law

 

ii

--------------------------------------------------------------------------------


 

7.     EVENTS OF DEFAULT

 

 

 

7.1

 

Definition of Event of Default

7.2

 

Remedies

7.3

 

Remedies Cumulative

7.4

 

Waivers

7.5

 

Application of Payments Following Acceleration

7.6

 

Royal May Perform Covenants

7.7

 

Waiver of Certain Defaults under Prior Credit Agreement

 

 

 

8.     GENERAL

 

 

 

8.1

 

Waiver

8.2

 

Effect of Amendment, Modification or Waiver

8.3

 

Time of the Essence

8.4

 

Further Assurances

8.5

 

Set-Off

8.6

 

Judgement Currency

8.7

 

Account Debit Authorization

8.8

 

Expenses

8.9

 

Survival of Representations and Warranties

8.10

 

Notice

8.11

 

General Indemnity

8.12

 

Counterparts

8.13

 

Reasonable Consent or Approval of the Parties

8.14

 

Entire Agreement

8.15

 

No Deduction for Taxes

8.16

 

Participations and Assignments

8.17

 

Assignment After Default

8.18

 

Obligations of Borrower Re Facility Disposition

8.19

 

Confidentiality

 

SCHEDULE A  OFFICER’S COMPLIANCE CERTIFICATE

 

SCHEDULE B  UNFUNDED PENSION LIABILITIES

 

SCHEDULE C  BORROWING BASE CERTIFICATE

 

SCHEDULE D  EXISTING LETTERS OF CREDIT

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This Amended and Restated Credit Agreement is dated for reference September 15,
2003

 

AMONG:

 

LOUISIANA-PACIFIC CANADA LTD., a British Columbia company having an office at
2100 - 1075 West Georgia Street, Vancouver, British Columbia, V6E 3G2

 

AND:

 

LOUISIANA-PACIFIC CORPORATION, a Delaware corporation having an office at Suite
1200, 805 S.W. Broadway, Portland, Oregon, U.S.A., 97205

 

AND:

 

ROYAL BANK OF CANADA, a Canadian chartered bank, having its head office in
Montreal, Quebec, and a branch office at 1025 West Georgia Street, Vancouver,
British Columbia, V6E 3N9

 

WHEREAS:

 

A.                                   Royal and the Borrower are parties to a
credit agreement dated for reference November 30, 2001, which credit agreement
was amended by a waiver and first amendment dated as of July 23, 2002 and
further amended by a second amendment dated for reference November 27, 2002, a
third amendment dated for reference March 14, 2003 and a fourth amendment dated
for reference June 27, 2003 (as so amended the “Prior Credit Agreement”);

 

B.                                     Royal and the Borrower desire to amend
and restate the Prior Credit Agreement to reduce the commitment of the revolving
credit facility, release certain security, grant new security and to otherwise
amend the Prior Credit Agreement in certain respects, as set forth herein;

 

C.                                     Pursuant to this amended and restated
credit agreement, Royal has offered to make available to the Borrower:

 

(a)                                  a committed, revolving credit facility in
the principal amount of up to the lesser of:

 

(1)                                  $10,000,000, or the Equivalent Amount in
U.S. Funds, or

 

(2)                                  the amount of the Collateral Value of the
Borrowing Base; and

 

(b)                                 at Royal’s discretion, on an uncommitted
basis, lines of credit in the aggregate principal amount of up to $50,000,000 to
cover Swap Termination Values and liabilities of the Borrower or, with the
consent of Royal, any of its Subsidiaries in

 

--------------------------------------------------------------------------------


 

respect of EFT Transfers and PDS Services, including overdrafts and cash
management debts and liabilities.

 

D.                                    The Borrower has accepted Royal’s offer
and the Guarantor has agreed to execute and deliver the Guarantee.

 


1.                                      INTERPRETATION


 


1.1                               DEFINITIONS


 

Where used in this Agreement, the following terms shall have the following
meanings:

 

“Additional Amount” means the amount defined as such in §3.19;

 

“Advances” means Canadian Advances and U.S. Advances;

 

“Affiliate” means, in relation to a specified Person, any other Person which
directly (or indirectly through one or more intermediaries) controls, or is
controlled by, or is under common control with, the specified Person or any
Subsidiary of the specified Person. The term “control” (including the phrases
“controlled by” or “under common control with”) means the possession, directly
or indirectly, of the effective power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities or by contract or otherwise;

 

“Basis Point” and “BP” each means one one-hundredth (1/100) of one percent or
.01%;

 

“Borrower” means Louisiana-Pacific Canada Ltd., its successors and permitted
assigns;

 

“Borrower Guarantees” means the limited liability guarantees each dated for
reference September 15, 2003 guaranteeing the present and future, direct and
indirect obligations of LP Engineered and LP Forest to Royal under the credit
facility established pursuant to §3.1(b) in favour of the Borrower and, with the
consent of Royal, to be available for utilization by Subsidiaries of the
Borrower in respect of EFT Transfers and PDS Services including overdrafts and
cash management debits and liabilities, as amended, modified, supplemented
extended, renewed or replaced from time to time;

 

“Borrower Subsidiaries” means all Subsidiaries of the Borrower;

 

“Borrower Subsidiaries’ Guarantees” means the limited liability guarantees, each
dated for reference September 15, 2003 executed by LP Engineered and LP Forest
and to be provided by any future Material Canadian Subsidiary, guaranteeing the
present and future, direct or indirect obligations of the Borrower to Royal
under the Agreement, as such guarantees may be amended, modified, supplemented,
extended, renewed or replaced from time to time;

 

“Borrower Subsidiaries’ Security Agreements” means the security agreements and
hypothec (Province of Quebec) dated for reference November 30, 2001 to be
provided by the Borrower Subsidiaries to support the Borrower Subsidiaries’
Guarantees, in form and content satisfactory to Royal wherein each Borrower
Subsidiary grants to and in

 

2

--------------------------------------------------------------------------------


 

favour of Royal, subject to no prior financial charges except for permitted
encumbrances a first mortgage charge and security interest in and upon the
inventory of the Borrower Subsidiary and the Borrower Subsidiary’s trade
accounts receivable, as amended, modified, supplemented, extended, renewed or
replaced from time to time;

 

“Borrowing” means a utilization or deemed utilization, as the case may be, by
the Borrower of the credit facility established pursuant to §3.1(a) by way of
Documentary Credits or of the credit facility established pursuant to §3.1(b) by
way of Canadian Advances or U.S. Advances; and “Borrowings” means the aggregate
of such utilizations;

 

“Borrowing Base Certificate” means a certificate in the form of Schedule C ;

 

“Borrowing Options” means any of the borrowing options available to the Borrower
pursuant to §3.2;

 

“Branch of Account” means the branch of Royal located at 1025 West Georgia
Street, Vancouver, British Columbia, V6E 3N9 or elsewhere as may be agreed
between the Borrower and Royal in writing;

 

“Business Day” means a day, excluding Saturday and Sunday, on which institutions
are open for business in Toronto, Ontario, Canada and Vancouver, British
Columbia, Canada and, in respect of any payments hereunder in U.S. Funds, a day
on which banking institutions are also open for business in New York, New York,
U.S.A.;

 

“Canadian Advance” means any advance or conversion under the Credit Facility
requested by the Borrower in Canadian Funds and advanced by Royal in Canadian
Funds;

 

“Canadian Funds” and “Cdn$” and “$” means lawful currency of Canada;

 

“Cash Equivalents” means:

 

(a)                                  Canadian Funds;

 

(b)                                 U.S. Funds;

 

(c)                                  certificates of deposit and term deposits
with maturities of six months or less from the date of acquisition;

 

“CDOR Rate”means the annual rate of interest equal to the average “BA 1 Month”
interest rates for Cdn$ bankers’ acceptances displayed and identified as such on
the “Reuters Screen CDOR Page” (as defined in the International Swap Dealer
Association Inc. definitions, as modified and amended from time to time) as of
10:00 a.m. local time at Toronto, Ontario on any particular day and, if such day
is not a Business Day, then on the Business Day immediately preceding that
Business Day (as adjusted by Royal after 10:00 a.m. local time at Toronto,
Ontario to reflect any error in a posted rate of interest or in the posted
average annual rate of interest).  If such rates are not available on the

 

3

--------------------------------------------------------------------------------


 

Reuters Screen CDOR Page on any particular day, then the CDOR Rate on that day
shall be the 30 day rates applicable to Cdn$ bankers’ acceptances quoted by
Royal as of 10:00 a.m. local time at Toronto, Ontario on such day, or if such
day is not a Business Day, then on the immediately preceding Business Day;

 

“Charter” means the Memorandum and Articles of the Borrower and the Borrower
Subsidiaries and the Certificate of Incorporation and Bylaws of the Guarantor,
as the context requires, and includes in each case every amendment thereto;

 

“Chief Financial Officer” means that Person responsible for reporting to the
board of directors of the Borrower or the Guarantor, as the case may be, on the
financial condition and performance of the Borrower or the Guarantor, as the
case may be, or any Person designated as such;

 

“Closing Date” means October 10, 2003 or such earlier or later date as agreed by
Royal and the Borrower;

 

“Code” means the Internal Revenue Code of 1986, and regulations promulgated
thereunder;

 

“Collateral” means all property covered by the Restricted Cash Collateral
Agreements and any other property, real or personal, tangible or intangible, now
existing or hereafter acquired, that is subject to a security interest or Lien
in favour Royal to secure the Obligations;

 

“Collateral Value of the Borrowing Base” shall mean, at any date, 91% of the
amount of the Restricted Cash Collateral;

 

“Compliance Certificate” means the certificate defined as such in the Guarantor
Credit Agreement;

 

“Composite 3:30 p.m. Quotations for U.S. Government Securities” means the daily
statistical release designated as such published by the Federal Reserve Bank of
New York (U.S.A.) or in any successor publication;

 

“Contaminant” means, but is not limited to meaning, any pollutants, dangerous
substances, liquid waste, industrial waste, hauled liquid waste, toxic
substances, hazardous wastes, hazardous materials, hazardous substances or
contaminants including any of the foregoing as defined in any Environmental Law;

 

“Credit Facility” means, collectively the credit facilities described in §3.1;

 

“Currencies” means Canadian Funds or U.S. Funds;

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor

 

4

--------------------------------------------------------------------------------


 

relief law of the United States or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally;

 

“Disposition” means, with respect to any Person, the sale, transfer, license or
other disposition (including any sale and leaseback transaction) of any property
(other than the Stock of such Person) by such Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith;

 

“Documentary Credit Application” means an application and agreement for the
issuance or amendment of a Documentary Credit in the form from time to time used
by Royal;

 

“Documentary Credit Fee” means the fee for Guarantee Letters and Letters of
Credit charged by Royal pursuant to §3.9;

 

“Documentary Credits” means Guarantee Letters and Letters of Credit;

 

“EFT Transfers” means electronic funds transfers by the Borrower or its present
and future Subsidiaries;

 

“EFT Transfer Fees” means the fees charged by Royal in respect of EFT Transfers;

 

“Eighth Amendment” means the eighth amendment agreement dated as of September 3,
2003 and effective September 3, 2003 among the parties to the Guarantor Credit
Agreement;

 

“Environmental Activity” means any past, present or future activity, event or
circumstance in respect of a Contaminant, including its storage, use, holding,
collection, purchase, accumulation, assessment, generation, manufacture,
construction, processing, treatment, stabilization, disposition, handling or
transportation, or its Release, escape, leaching, dispersal or migration into
the natural environment, including the movement through or in the air, soil,
surface water or groundwater;

 

“Environmental Law” means any and all applicable federal, provincial, municipal
or local laws, statutes, regulations, orders, judgements, decrees, ordinances,
official directives and all authorizations, relating to the environment or any
Environmental Activity;

 

“Equivalent Amount” means at any time on any date, the amount in Canadian Funds
or U.S. Funds, as the case may be, which would result from the conversion of
U.S. Funds to Canadian Funds or Canadian Funds to U.S. Funds, as the case may
be, determined on the basis of the Spot Buying Rate for U.S. Funds against
Canadian Funds or Canadian Funds against U.S. Funds, as the case may be.  If the
date for determination of an Equivalent Amount is not a Business Day, the
applicable rate shall be the Spot Buying Rate quoted on the immediately
preceding Business Day;

 

5

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974 and
regulations issued pursuant thereto;

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Guarantor within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code) other than the Guarantor and its
Subsidiaries;

 

“ERISA Event” means:

 

(a)                                  a Reportable Event with respect to a
Pension Plan;

 

(b)                                 a withdrawal by the Guarantor or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a) (2)
of ERISA) or a cessation of operations that is treated as such a withdrawal
under Section 4062(e) of ERISA which could reasonably be expected to give rise
to any liability with respect to such withdrawal;

 

(c)                                  a complete or partial withdrawal by the
Guarantor or any ERISA Affiliate from a Multiemployer Plan or notification that
a Multiemployer Plan is in reorganization;

 

(d)                                 the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan;

 

(e)                                  an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or

 

(f)                                    the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Guarantor or any ERISA Affiliate;

 

“Event of Default” means any event set forth in §7.1 of the Agreement;

 

“Existing Letters of Credit” means the letters of credit issued pursuant to the
Prior Credit Agreement and listed in Schedule D;

 

“Federal Funds Effective Rate” means on any day, the rate of interest per annum
set forth in the H.15(519) for that day opposite the caption “Federal Funds
Effective”.  If on any day such rate is not yet published in the H.15(519), the
rate for such day will be the rate set forth in the Composite 3:30 p.m.
Quotations for US Government Securities for such day under the caption “Federal
Funds Effective Rate”.  If on any day such rate is not yet published in either
the H.15(519) or the Composite 3:30 p.m. Quotations for US

 

6

--------------------------------------------------------------------------------


 

Government Securities such rate shall be the average of the quotations for such
day on overnight Federal Funds (such words to have the meaning generally given
to them by money market brokers of recognised standing doing business in the
United States of America) transactions received by Royal from three Federal
Funds brokers of recognised standing selected by Royal;

 

“GAAP” means generally accepted accounting principles as generally applied by
the Guarantor as at June 30, 2003 and thereafter as set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination, consistently applied;

 

“Governmental Approval” means any authorization, permit, approval, grant,
licence, consent, right, privilege, registration, filing, order, commitment,
judgement, direction, ordinance, decree or like instrument or affirmation issued
or granted by any Governmental Body;

 

“Governmental Body” means, as the context requires, any government, parliament,
legislature, regulatory authority, agency, tribunal, department, commission,
board or court or other law, regulation or rule making entity (including a
Minister of the Crown) having or purporting to have jurisdiction on behalf of
any country or nation, any province, state, municipality, region, district, any
subdivision thereof or any other lawful authority;

 

“Guarantee” means the limited liability guarantee of the Guarantor dated for
reference September 15, 2003 guaranteeing the present and future, direct or
indirect obligations of the Borrower to Royal under the Agreement, as such
guarantee may be amended, modified, supplemented, extended, renewed or replaced
from time to time;

 

“Guarantee Letters” means the letters of guarantee issued by Royal pursuant to
§3.3;

 

“Guarantor” means Louisiana-Pacific Corporation, its successors and permitted
assigns;

 

“Guarantor Affiliates” means any Affiliate of the Guarantor, their respective
successors and permitted assigns;

 

“Guarantor Credit Agreement” means the credit agreement in respect of the
Guarantor Credit Facility, unless otherwise provided, as amended, restated,
modified, supplemented, extended, renewed or replaced from time to time;

 

“Guarantor Credit Facility” means the credit facility made available to the
Guarantor pursuant to the terms of a Credit Agreement entered into as of
November 15, 2001 among the Guarantor, as borrower, Bank of America, N.A., as
the Administrative Agent, Wachovia Bank, N.A., as the Syndication Agent, Royal,
as Documentation Agent and the other lenders party to the credit agreement as
amended and restated by the Eighth Amendment;

 

7

--------------------------------------------------------------------------------


 

“H.15(519)” means the weekly statistical release designated as such published by
the Board of Governors of the Federal Reserve System of the United States of
America or in any successor publication;

 

“Indentures” means, collectively, the Senior Note Indentures and the Senior
Subordinated Note Indenture;

 

“Insurance Coverage” means insurance provided by financially sound and reputable
insurers or through a program of self-insurance with reserves in accordance with
sound business practices or a combination of both, insuring the property, assets
and business of the Borrower against such liabilities, casualties, risks and
contingencies and in such types of insurance as is customary for companies
engaged in the same or similar businesses including:

 

(a)                                  fire, earthquake and extended coverage
insurance on a replacement cost basis,

 

(b)                                 boiler, furnace and machinery insurance,

 

(c)                                  course of construction insurance (to the
extent necessary to insure any modifications under construction),

 

(d)                                 business interruption insurance,

 

(e)                                  public liability insurance, and

 

(f)                                    inventory insurance insuring the
inventory of the Borrower not in transit to purchasers;

 

“Judgment Currency” shall have the meaning ascribed thereto in §8.6;

 

“Letter of Credit Expiration Date” means February 1, 2006;

 

“Letters of Credit” means letters of credit issued by Royal pursuant to §3.3 and
Existing Letters of Credit;

 

“Lien” means any mortgage, lien, charge, pledge, hypothecation, security
interest or other encumbrance or title retention agreement and any other
agreement or arrangement having substantially the same economic effect;

 

“LP Engineered” means LP Engineered Wood Products Ltd., its successors and
permitted assigns;

 

“LP Forest” means Louisiana-Pacific B.C. Forest Products Limited, its successors
and permitted assigns;

 

“Master Agreement” has the meaning ascribed thereto in the definition “Swap
Contract”;

 

8

--------------------------------------------------------------------------------


 

“Material Adverse Effect” has the meaning set forth in the Guarantor Credit
Agreement as in effect as of September 3, 2003 (that is, for greater certainty,
after the effective date of the Eighth Amendment but prior to any subsequent
amendment, restatement, modification, supplement, extension, renewal or
replacement thereof);

 

“Material Canadian Subsidiary” means a subsidiary of the Borrower which is 100%
legally and beneficially owned by the Borrower which has all or substantially
all of its property and assets located in Canada;

 

“Maturity Date” means February 1, 2005;

 

“Multiemployer Plan” means any employee benefit plan of a type described in
Section 4001(a) (3) of ERISA, to which the Guarantor or any ERISA Affiliate
makes or is obligated to make contributions or during the preceding three
calendar years, has made or been obligated to make contributions;

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under this Agreement, Advances,
Royal’s Security and all other documents executed by the Borrower and delivered
to Royal in connection with the transactions contemplated by the Agreement, and
all advances to, and debts, liabilities, obligations, covenants and duties of,
the Borrower otherwise owing to Royal with respect to any Borrowings, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising;

 

“PBGC” means the Pension Plan Guaranty Corporation, or any governmental
authority succeeding to any of its principal functions under ERISA;

 

“PDS Services” means payment distribution services as may be approved from time
to time by Royal;

 

“PDS Services Fees” means the fees charged by Royal in respect of PDS Services;

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Guarantor or
any ERISA Affiliate or to which the Guarantor or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years;

 

“Person” means and includes any individual, a partnership, a corporation, a
joint stock company, a trust, business trust, an unincorporated association, a
joint venture or other entity or a government or any agency or political
subdivision thereof;

 

“Plan” means an “employee benefit plan” (as such term is defined in Section 3(3)
of ERISA) established by the Guarantor or any ERISA Affiliate;

 

“Prime Rate” means the rate of interest per annum in effect from time to time
that is equal to the greater of:

 

9

--------------------------------------------------------------------------------


 

(a)                                  Royal’s Prime Rate; and

 

(b)                                 the CDOR Rate plus 100 basis points per
annum;

 

“Prior Credit Agreement” has the meaning set forth in Recital A hereof;

 

“Release” includes discharge, spray, injection, inoculation, abandonment,
deposit, spill, leak, seep, pour, emission, emptying, throwing, dumping,
placement and exhaust, and when used as a verb has a similar meaning;

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC;

 

“Responsible Officer” means, with respect to the Borrower, the chief executive
officer, president, chief financial officer, vice president or treasurer of the
Borrower and, with respect to the Guarantor, the chief executive officer,
president, chief financial officer or treasurer of the Guarantor.  Any document
delivered under the Agreement that is signed by a Responsible Officer shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership or other action on the part of the Borrower or the Guarantor, as
applicable, and such Responsible Officer shall conclusively be presumed to have
acted on behalf of the Borrower or the Guarantor, as applicable;

 

“Restricted Cash Collateral” means Cash Equivalents from time to time deposited
in the Restricted Cash Collateral Account but excludes all interest accrued on
such Cash Equivalents, except interest so accrued during an Event of Default
that has not been subsequently cured or waived;

 

“Restricted Cash Collateral Account” means:

 


(A)                                  A BLOCKED DEPOSIT ACCOUNT OR ACCOUNTS, AS
MORE PARTICULARLY IDENTIFIED FROM TIME TO TIME IN THE RESTRICTED CASH COLLATERAL
AGREEMENTS; AND


 


(B)                                 AT BORROWER’S OPTION PRIOR TO THE OCCURRENCE
AND CONTINUANCE OF AN EVENT OF DEFAULT, INVESTMENT ACCOUNTS AT ROYAL IN WHICH
ROYAL SHALL HAVE A PERFECTED, FIRST PRIORITY SECURITY INTEREST, SUBJECT ONLY TO
CUSTOMARY AND ORDINARY LIENS IN FAVOR OF THE FINANCIAL INSTITUTION ACTING AS THE
DEPOSITORY BANK OR AS SECURITIES INTERMEDIARY TO SECURE PAYMENT OF FEES, COSTS
OF ADMINISTRATION AND PAYMENT OF OTHER AMOUNTS RELATING TO SUCH ACCOUNT PAYABLE
BY BORROWER TO SUCH FINANCIAL INSTITUTION;


 

“Restricted Cash Collateral Agreements” means a security agreement, account
control agreements or other documents relating to any account which is a
Restricted Cash Collateral Account which Royal may require in order to have a
perfected first priority security interest therein, which shall be in form and
substance satisfactory to Royal, in its sole discretion, and be accompanied by
legal opinion(s) in form and substance satisfactory to Royal relating to the
security interest granted therein, and such other matters as Royal may request;

 

10

--------------------------------------------------------------------------------


 

“Royal” means Royal Bank of Canada its successors and permitted assigns;

 

“Royal’s Prime Rate” means the floating annual rate of interest publicly
announced from time to time by Royal as its reference rate then in effect for
determining interest rates on Cdn$ commercial loans made by Royal in Canada;

 

“Royal’s Security” means all of the security referred to in §4.2;

 

“Royal’s U.S. Base Rate” means the floating annual rate of interest publicly
announced from time to time by Royal as its reference rate then in effect for
determining interest rates on US$ commercial loans made by Royal in Canada;

 

“Section 427 Security” means the assignment by the Borrower to Royal pursuant to
Section 427 of the Bank Act (Canada) covering all of the Borrower’s Inventory;

 

“Security Agreement” means the security agreement and hypothec (Province of
Quebec) dated for reference November 30, 2001 to be provided by the Borrower, in
form and content satisfactory to Royal, wherein the Borrower grants to and in
favour of Royal, subject to no prior financial charges except for Permitted
Encumbrances and, subject only to the Section 427 Security, a first mortgage
charge and security interest in and upon the Borrower’s Inventory and the
Borrower’s trade accounts receivable, as amended, modified, supplemented,
extended, renewed or replaced from time to time;

 

“Senior Note Indentures” means, collectively:

 

(a)                                  the First Supplemental Trust Indenture,
dated as of August 18, 2000, between the Guarantor and Bank One Trust Company,
N.A. as Trustee, supplementing the Indenture dated as of April 2, 1999,
authorizing the issuance and delivery of up to $190,000,000 aggregate principal
amount of 8.500% senior notes due 2005, and

 

(b)                                 the Second Supplemental Trust Indenture,
dated as of August 18, 2000, between the Guarantor and Bank One Trust Company,
N.A. as Trustee, supplementing the Indenture dated as of April 2, 1999,
authorizing the issuance and delivery of up to $200,000,000 aggregate principal
amount of 8.875% senior notes due 2010;

 

“Senior Subordinated Note Indenture” means the Third Supplemental Trust
Indenture, dated as of August 13, 2001, between the Guarantor and Bank One Trust
Company, N.A. as Trustee, supplementing the Indenture dated as of April 2, 1999,
authorizing the issuance and delivery of up to $300,000,000 aggregate principal
amount of 10.875% senior subordinated notes due 2008;

 

“Spot Buying Rate” means:

 

(a)                                  in respect of conversions from Canadian
Funds to U.S. Funds or vice versa the Bank of Canada noon spot rate for Canadian
Funds against U.S. Funds or U.S. Funds against Canadian Funds (as quoted or

 

11

--------------------------------------------------------------------------------


 

published from time to time by the Bank of Canada), as the case may be, on the
relevant date of determination, and

 

(b)                                 in respect of conversions to Canadian Funds
or U.S. Funds of currencies other than Canadian Funds or U.S. Funds, Royal’s
spot buying rate in Canadian Funds or U.S. Funds, as the case may be, for
purchasing any such foreign currency on the relevant date of determination;

 

“Standby Fees” means the standby fees payable by the Borrower to Royal pursuant
to §3.26;

 

“Stock” means all shares, options, warrants, general or limited partnership
interests, units or other equivalents (regardless of how designated) of or in a
corporation, general partnership, limited partnership, limited liability
company, unlimited liability company, joint stock company, or equivalent entity
whether voting or nonvoting, including common stock and preferred stock;

 

“Subordination Agreement” means the subordination agreement dated for reference
November 30, 2001 among the Borrower, the Guarantor, certain Guarantor
Affiliates and Royal wherein all indebtedness owing by the Borrower to such
Guarantor Affiliates and to the Guarantor except for trade accounts payable
(including payables for management services) incurred in the ordinary course of
business prior to receipt from Royal of a notice of default, in the case of a
default in respect of which Royal is required to give notice before it becomes
an Event of Default or, an Event of Default, is expressly made subordinate and
subject in right of payment as therein provided to the prior payment in full of
all indebtedness of the Borrower to Royal under the Agreement, as amended by an
amending agreement dated for reference September 15, 2003;

 

“Subsidiary” of a Person means any corporation, association, partnership, joint
venture or other business entity of which more than 50% of the Voting Shares or
other equity interests (in the case of Persons other than corporations) is owned
or controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof;

 

“Sufficient Copies” means three copies or such other reasonable number of copies
of reports, financial statements, certificates and other material required to be
delivered by the Borrower or the Guarantor, as the case may be, to Royal
pursuant to the Agreement as advised by Royal from time to time in writing;

 

“Swap Contract” means:

 


(A)                                  ANY AND ALL RATE SWAP TRANSACTIONS, BASIS
SWAPS, CREDIT DERIVATIVE TRANSACTIONS, FORWARD RATE TRANSACTIONS, COMMODITY
SWAPS, COMMODITY OPTIONS, FORWARD COMMODITY CONTRACTS, EQUITY OR EQUITY INDEX
SWAPS OR OPTIONS, BOND OR BOND PRICE OR BOND INDEX SWAPS OR OPTIONS OR FORWARD
BOND OR FORWARD BOND PRICE OR FORWARD BOND INDEX TRANSACTIONS, INTEREST RATE
OPTIONS, FORWARD FOREIGN EXCHANGE TRANSACTIONS, CAP TRANSACTIONS, FLOOR
TRANSACTIONS, COLLAR TRANSACTIONS, CURRENCY SWAP TRANSACTIONS, CROSS-CURRENCY
RATE SWAP TRANSACTIONS, CURRENCY OPTIONS, SPOT

 

12

--------------------------------------------------------------------------------


 


CONTRACTS, OR ANY OTHER SIMILAR TRANSACTIONS OR ANY COMBINATION OF ANY OF THE
FOREGOING (INCLUDING ANY OPTIONS TO ENTER INTO ANY OF THE FOREGOING), WHETHER OR
NOT ANY SUCH TRANSACTION IS GOVERNED BY OR SUBJECT TO ANY MASTER AGREEMENT; AND


 


(B)                                 ANY AND ALL TRANSACTIONS OF ANY KIND, AND
THE RELATED CONFIRMATIONS, WHICH ARE SUBJECT TO THE TERMS AND CONDITIONS OF, OR
GOVERNED BY, ANY FORM OF MASTER AGREEMENT PUBLISHED BY THE INTERNATIONAL SWAPS
AND DERIVATIVES ASSOCIATION, INC., ANY INTERNATIONAL FOREIGN EXCHANGE MASTER
AGREEMENT, OR ANY OTHER MASTER AGREEMENT (ANY SUCH MASTER AGREEMENT, TOGETHER
WITH ANY RELATED SCHEDULES, A “MASTER AGREEMENT”), INCLUDING ANY SUCH
OBLIGATIONS OR LIABILITIES UNDER ANY MASTER AGREEMENT;


 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts:

 

(a)                                  for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s); and

 

(b)                                 for any date prior to the date referenced in
clause (a) the amount(s) determined as the mark-to-market value(s) for such Swap
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include Royal);

 

“Threshold Amount” means US $25,000,000;

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a) (16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding that Pension Plan pursuant to Section 412 of the Code for the applicable
plan year;

 

“U.S.A.” means United States of America;

 

“U.S. Advance” means any advance or conversion under the Credit Facility
requested by the Borrower in U.S. Funds and advanced in U.S. Funds by Royal;

 

“U.S. Base Rate” means the rate of interest per annum in effect from time to
time that is equal to the greater of:

 

(a)                                  Royal’s U.S. Base Rate; and

 

(b)                                 the Federal Funds Effective Rate plus 50
basis points per annum;

 

“U.S. Funds” and “US$” means lawful currency of the U.S.A. in same day
immediately available funds, or, if such funds are not available, the form of
money of the U.S.A. that is customarily used in the settlement of international
banking transactions on the day payment is due;

 

13

--------------------------------------------------------------------------------


 

“Voting Shares” means shares of any class entitled to vote in all circumstances.

 


1.2                               APPLICABLE LAW


 

The Agreement shall be construed in accordance with and governed by the laws of
the Province of British Columbia and the laws of Canada applicable in the
Province of British Columbia.

 


1.3                               SEVERABILITY


 

If any one or more of the provisions contained in the Agreement is invalid,
illegal or unenforceable in any respect in any jurisdiction, the validity,
legality and enforceability of such provision shall not in any way be affected
or impaired thereby in any other jurisdiction and the validity, legality and
enforceability of the remaining provisions contained in the Agreement shall not
in any way be affected or impaired thereby.

 


1.4                               SUCCESSORS AND ASSIGNS


 

The Agreement shall enure to the benefit of and be binding on each of the
parties to the Agreement and their respective successors and permitted assigns.

 


1.5                               INCLUDED WORDS


 

Where the singular or the masculine are used in the Agreement, the same shall be
deemed to include the plural or the feminine or vice versa and a body politic or
corporate where the context or the parties so require.

 


1.6                               HEADINGS AND MARGINAL REFERENCES


 

The division of the Agreement into paragraphs and subparagraphs and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of the Agreement.

 


1.7                               CROSS REFERENCES


 

Unless otherwise stated, a reference in the Agreement to a numbered or lettered
paragraph, subparagraph or schedule refers to the paragraph, subparagraph or
schedule bearing that number or letter in the Agreement.

 


1.8                               USE OF WORD “INCLUDING”


 

The word “including”, when following any general term or statement, is not to be
construed as limiting the general term or statement to the specific terms or
matters set forth immediately following such word or to similar items or
matters, but such general term or statement shall be construed as referring to
all items or matters that could reasonably fall within the broadest possible
scope thereof.

 

14

--------------------------------------------------------------------------------


 


1.9                               EXPIRATION OF SUMMARY OF TERMS AND CONDITIONS


 

On the Closing Date, all of the terms and conditions of the “Draft Summary of
Terms and Conditions” dated September 9, 2003 agreed to by the Borrower, the
Guarantor and Royal in connection with the development of the Credit Facility
shall be deemed to be merged herein and to expire and shall thereafter have no
force and effect.

 


1.10                        CURRENCY


 

Unless otherwise specified all statements of, or references to, dollar amounts
in the Agreement without currency specification shall mean Canadian Funds.

 


1.11                        PAYMENT DATES AND INTEREST CALCULATION


 

If the date for a payment to Royal of any sum owing hereunder or the date of
advance, renewal or conversion of any sum by Royal hereunder is not a Business
Day, such payment, advance, renewal or conversion, as the case may be, shall be
due or made upon the next immediately succeeding Business Day.

 


1.12                        ACCOUNTING TERMS


 


(A)                                  ACCOUNTING TERMS WHICH ARE NOT SPECIFICALLY
DEFINED HEREIN SHALL HAVE THE MEANING ACCORDED THERETO AND SHALL BE CONSTRUED IN
ACCORDANCE WITH GAAP.


 


1.13                        SCHEDULES


 

The Schedules to the Agreement shall form an integral part of the Agreement, and
are as follows:

 

Schedule A

 

Officer’s Compliance Certificate

Schedule B

 

Unfunded Pension Liabilities

Schedule C

 

Borrowing Base Certificate

Schedule D

 

Existing Letters of Credit

 


2.                                      REPRESENTATIONS AND WARRANTIES


 


2.1                               REPRESENTATIONS AND WARRANTIES


 

Each of the Borrower and the Guarantor represents and warrants to Royal as set
forth in this Section 2 of the Agreement. All representations and warranties
shall survive all Borrowings and no investigation at any time made by or on
behalf of Royal shall diminish in any respect whatsoever its right to rely
thereon.

 


2.2                               STATUS OF THE BORROWER


 

The Borrower is a corporation, duly incorporated, validly existing, in good
standing with respect to the filing of annual returns under the laws of the
Province of British Columbia and is duly qualified, in good standing and
authorized to do business in all jurisdictions where the character of the
properties owned by it or the nature of the business transacted by it makes such
qualification necessary.

 

15

--------------------------------------------------------------------------------


 


2.3                               STATUS OF GUARANTOR


 

The Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, one of the States of the
United States of America.

 


2.4                               POWER AND AUTHORITY


 

Each of the Borrower and the Guarantor has all requisite corporate power and
authority to own its respective properties, has obtained or will obtain, all
material Governmental Approvals required at the date hereof to carry on its
respective business as now conducted and proposed to be conducted and to enter
into and perform its obligations under the Agreement and all instruments and
agreements delivered pursuant hereto and thereto.

 


2.5                               DUE AUTHORIZATION


 

The Agreement, the Guarantee and every instrument or agreement delivered
pursuant hereto has been duly and validly authorized by all requisite actions by
the Borrower and the Guarantor and each of such documents has been duly executed
by the Borrower and the Guarantor if it is a party thereto and when delivered
will be a legal, valid and binding obligation of the Borrower and the Guarantor,
as the case may be, enforceable in accordance with its respective terms save as
enforcement may be limited by:

 


(A)                                  APPLICABLE BANKRUPTCY, INSOLVENCY,
MORATORIUM, REORGANIZATION AND SIMILAR LAWS AT THE TIME IN EFFECT AFFECTING THE
RIGHTS OF CREDITORS GENERALLY;


 


(B)                                 EQUITABLE PRINCIPLES WHICH MAY LIMIT THE
AVAILABILITY OF CERTAIN REMEDIES, INCLUDING THE REMEDY OF SPECIFIC PERFORMANCE;
AND


 


(C)                                  THE INABILITY OF THE COURTS OF CANADA TO
GIVE JUDGEMENT FOR PAYMENT IN FOREIGN CURRENCIES.


 


2.6                               NO CONTRAVENTION


 

The execution, delivery and performance of the Agreement by the Borrower and the
Guarantor and the Guarantee by the Guarantor will not contravene any material
provision of any regulation, order or permit applicable to the Borrower or the
Guarantor, as the case may be, or cause a conflict with or contravention of its
respective Charter or cause a breach of or constitute a default under or require
any consent under any agreement or instrument to which the Borrower or the
Guarantor, as the case may be, is a party or by which it is bound except such as
have been obtained.

 


2.7                               NO BREACH


 

Neither the Borrower nor the Guarantor is in default under any agreement or
instrument to which it is a party in any way which materially adversely affects
its ability to perform its respective obligations under the Agreement or the
Guarantee, as the case may be, and there are no suits or judicial proceedings or
proceedings before any governmental commission, board or other agency pending or
to the knowledge of the Borrower or the Guarantor, as the case may

 

16

--------------------------------------------------------------------------------


 

be, threatened against it which could reasonably be expected to give rise to a
judgement or liability which, if satisfied, would have a materially adverse
effect on the ability of the Borrower to meet its obligations under the
Agreement or the Guarantor to meet its obligations under the Guarantee.

 


2.8                               LEASES AND LICENCES


 

Each of the Borrower and the Guarantor has all leases, licences, permits and
consents as are essential for the due carrying on of its respective business in
the manner in which its business is carried on and all such leases, licences,
permits and consents are in full force and effect and no proceedings relating
thereto are pending or known to the Borrower or the Guarantor, as the case may
be, to be threatened in any way which would have a material adverse effect on
the ability of the Borrower or the Guarantor to meet its respective obligations
under the Agreement or the Guarantor to meet its obligations under the
Guarantee.

 


2.9                               NO FINANCIAL DEFAULT


 

Neither the Borrower nor the Guarantor is in default in any way which materially
adversely affects its ability to perform its obligations under the Agreement or
the Guarantee, as the case may be, under any guarantee, bond, debenture, note or
other instrument evidencing any indebtedness or under the terms of any
instrument pursuant to which any of the foregoing has been issued or made and
delivered and to the knowledge of the Borrower and the Guarantor there exists no
state of facts which, after notice or lapse of time or both or otherwise, would
constitute such a default in any way which materially adversely affects its
ability to perform its obligations under the Agreement or the Guarantee, as the
case may be.

 


2.10                        DISCLOSURE OF MATERIAL FACTS


 

Each of the Borrower and the Guarantor has disclosed to Royal in writing all
facts (other than facts which are a matter of public knowledge or record) which
materially adversely affect, or so far as it can now reasonably foresee, will
materially adversely affect its ability to perform its obligations under the
Agreement and, in the case of the Guarantor, under the Guarantee.

 


2.11                        CONSENTS AND APPROVALS


 

All consents, approvals, authorizations, declarations, registrations, filings,
notices and other actions whatsoever required as at the date hereof by the
Borrower and the Guarantor in order to execute and deliver the Agreement and the
Guarantee, as the case may be, and all agreements or instruments delivered
pursuant thereto, and the consummation of the transactions contemplated hereby,
have been obtained, made or taken or will have been obtained, made or taken or
waived by Royal on or prior to the Closing Date.

 


2.12                        TITLE


 

The Borrower has good and marketable title to or the right to use all of the
assets necessary for the operation of its business except for such defects in
title and rights as could not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the financial condition or
operations of the Borrower.

 

17

--------------------------------------------------------------------------------


 


2.13                        BORROWER’S FINANCIAL STATEMENTS FURNISHED


 

The Borrower has furnished Royal with its most recent unaudited financial
statements for the fiscal year ended December 31, 2002 and the fiscal quarter
ended June 30, 2003, all such financial statements have been prepared in
accordance with GAAP applied on a consistent basis, except as stated therein or
in the notes thereto, the balance sheets as therein contained present fairly in
all material respects the consolidated financial position of the Borrower and
its Subsidiaries as at the dates thereof and the consolidated statements of
income present fairly in all material respects the results of the operations of
the Borrower and its Subsidiaries for the period indicated.

 


2.14                        NO CHANGE IN BORROWER’S FINANCIAL CONDITION

 

Since June 30, 2003 there has been no material adverse change in the financial
condition of the Borrower from that shown on the consolidated financial
statements of the Borrower as at that date, except as disclosed to Royal, and
any such change will not materially adversely affect the ability of the Borrower
to perform its obligations under the Agreement.

 


2.15                        GUARANTOR’S FINANCIAL STATUS


 

The Guarantor has furnished Royal with its most recent annual and quarterly
consolidated financial statements, all such financial statements have been
prepared in all material respects in accordance with United States Securities
and Exchange Commission requirements except as stated therein or in the notes
thereto, each balance sheet as therein contained presents fairly, in all
material respects, the financial position of the Guarantor and its subsidiaries
as at the date thereof.

 


2.16                        NO CHANGE IN GUARANTOR’S FINANCIAL CONDITION


 

Since the date of the most recent quarterly financial statements of the
Guarantor and its Subsidiaries referred to in the preceding paragraph:

 


(A)                                  THERE HAS BEEN NO CHANGE IN THE
CONSOLIDATED FINANCIAL CONDITION OF THE GUARANTOR AND ITS SUBSIDIARIES AS SHOWN
ON THE GUARANTOR’S BALANCE SHEET AS AT THAT DATE SUFFICIENT TO IMPAIR THE
GUARANTOR’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER THE AGREEMENT OR THE
GUARANTEE EXCEPT AS DISCLOSED TO ROYAL, AND


 


(B)                                 THE BUSINESS, OPERATIONS AND ASSETS OF THE
GUARANTOR AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS HAVE NOT BEEN MATERIALLY
ADVERSELY AFFECTED AS A RESULT OF ANY ACT OR EVENT INCLUDING, WITHOUT
LIMITATION, FIRE, EXPLOSION, CASUALTY, FLOOD, DROUGHT, RIOT, STORM,
CONDEMNATION, ACT OF GOD, ACCIDENT, LABOUR TROUBLE, EXPROPRIATION OR ACT OF ANY
GOVERNMENT.


 


2.17                        FINANCIAL STATEMENTS NOT MISLEADING


 

The consolidated financial statements referred to above or any other statement
or report furnished to Royal by or on behalf of the Borrower or the Guarantor in
connection with the negotiation or confirmation of the transactions contemplated
herein do not contain, as at the

 

18

--------------------------------------------------------------------------------


 

time such statements or reports were furnished, any untrue statement of a
material fact or any omission of a material fact necessary to make the
statements contained therein not materially misleading, it being understood by
Royal that such statements were prepared by the Guarantor and certain of them do
not contain explanatory footnotes, and all such statements and reports, taken as
a whole together with the Agreement do not contain any untrue statement of
material fact or omit a material fact necessary to make the statements contained
therein not materially misleading.

 


2.18                        TAXES


 

Each of the Borrower and the Guarantor has filed all material income tax returns
which were required to be filed, paid or made provisions for payment of all
material taxes (including interest and penalties) which are due and payable, and
provided adequate reserves established in accordance with GAAP for the payment
of any tax, the payment of which is being disputed.

 


2.19                        ENVIRONMENTAL LAW COMPLIANCE


 

The Borrower is in compliance with all Environmental Law in respect of which
non-compliance would have a material adverse effect on the ability of the
Borrower to perform its obligations under the Agreement.

 


2.20                        INSURANCE


 

Each of the Borrower and the Guarantor:

 


(A)                                  HAS INSURED BY FINANCIALLY SOUND AND
REPUTABLE INSURERS ALL ASSETS AND PROPERTY OF A CHARACTER CUSTOMARILY INSURED BY
PERSONS ENGAGED IN THE SAME OR A SIMILAR BUSINESS, SIMILARLY SITUATED, INCLUDING
INVENTORY AND BUSINESS INTERRUPTION INSURANCE, IN SUCH AMOUNTS AS ARE
CUSTOMARILY INSURED FOR BY SUCH PERSONS, OR


 


(B)                                 MAINTAINS A PROGRAM OF SELF-INSURANCE, WITH
RESERVES, IN ACCORDANCE WITH SOUND BUSINESS PRACTICES.


 


2.21                        ERISA COMPLIANCE BY GUARANTOR


 


(A)                                  EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR
STATE LAWS.  EACH PLAN THAT IS INTENDED TO QUALIFY UNDER THE SECTION 401(A) OF
THE CODE HAS RECEIVED A FAVOURABLE DETERMINATION LETTER FROM THE IRS OR AN
APPLICATION FOR SUCH A LETTER IS CURRENTLY BEING OR WILL BE PROCESSED BY THE IRS
WITH RESPECT THERETO AND SUCH APPLICATION IS OR WILL BE WITHIN A REMEDIAL
AMENDMENT PERIOD AND, TO THE GUARANTOR’S KNOWLEDGE, NOTHING HAS OCCURRED WHICH
WOULD PREVENT, OR CAUSE THE LOSS OF, SUCH QUALIFICATION WHICH IS NOT CORRECTABLE
WITHOUT COST OR AT A COST THAT IS IMMATERIAL.  THE GUARANTOR AND EACH ERISA
AFFILIATE HAVE MADE ALL REQUIRED CONTRIBUTIONS TO EACH PLAN SUBJECT TO
SECTION 412 OF THE CODE, AND NO APPLICATION FOR A FUNDING WAIVER OR AN EXTENSION
OF ANY AMORTIZATION PERIOD PURSUANT TO SECTION 412 OF THE CODE HAS BEEN MADE
WITH RESPECT TO ANY PLAN.

 

19

--------------------------------------------------------------------------------


 


(B)                                 THERE ARE NO PENDING OR, TO THE GUARANTOR’S
KNOWLEDGE, THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL
BODY, WITH RESPECT TO ANY PLAN THAT COULD BE REASONABLY EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  THERE HAS BEEN NO PROHIBITED TRANSACTION OR VIOLATION
OF THE FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO ANY PLAN THAT HAS RESULTED
OR COULD BE REASONABLY EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(C)


 

(1)                                  EXCEPT AS SPECIFICALLY DISCLOSED IN
ANNEXURE I TO SCHEDULE B NO ERISA EVENT HAS OCCURRED WITHIN THE PAST 12 YEARS OR
IS REASONABLY EXPECTED TO OCCUR;

 

(2)                                  EXCEPT AS SPECIFICALLY DISCLOSED IN
SCHEDULE B, NO PENSION PLAN HAS ANY UNFUNDED PENSION LIABILITY;

 

(3)                                  NEITHER THE GUARANTOR NOR ANY ERISA
AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY UNDER
TITLE IV OF ERISA, WITH RESPECT TO ANY PENSION PLAN (OTHER THAN PREMIUMS DUE AND
NOT DELINQUENT UNDER SECTION 4007 OF ERISA);

 

(4)                                  NEITHER THE GUARANTOR NOR ANY ERISA
AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY (AND NO
EVENT HAS OCCURRED WHICH, WITH THE GIVING OF NOTICE UNDER SECTION 4219 OF ERISA,
COULD BE REASONABLY EXPECTED TO RESULT IN SUCH LIABILITY) UNDER SECTION 4201 OR
4243 OF ERISA WITH RESPECT TO A MULTIEMPLOYER PLAN; AND

 

(5)                                  NEITHER THE GUARANTOR NOR ANY ERISA
AFFILIATE HAS ENGAGED IN A TRANSACTION THAT COULD BE SUBJECT TO SECTION 4069 OR
4212(C) OF ERISA.

 


3.                                      THE CREDIT FACILITY


 


3.1                               ESTABLISHMENT OF THE CREDIT FACILITY


 

Relying on each of the representations and warranties set out in Section 2 and
subject to the terms and conditions set forth herein, Royal agrees to make
available to the Borrower:

 


(A)                                  A COMMITTED, REVOLVING CREDIT FACILITY IN
THE PRINCIPAL AMOUNT OF UP TO THE LESSER OF:


 

(1)                                  $10,000,000, OR THE EQUIVALENT AMOUNT IN
U.S. FUNDS; OR

 

(2)                                  THE AMOUNT OF THE COLLATERAL VALUE OF THE
BORROWING BASE; AND

 


(B)                                 AT ROYAL’S DISCRETION, ON AN UNCOMMITTED
BASIS, LINES OF CREDIT IN THE AGGREGATE PRINCIPAL AMOUNT OF UP TO $50,000,000 TO
COVER SWAP TERMINATION VALUES AND LIABILITIES OF THE BORROWER OR, WITH THE
CONSENT OF ROYAL, ANY OF ITS SUBSIDIARIES IN RESPECT OF EFT TRANSFERS AND PDS
SERVICES INCLUDING OVERDRAFTS AND CASH MANAGEMENT DEBTS AND LIABILITIES,

 

20

--------------------------------------------------------------------------------


 

to be used by the Borrower (and, in the case of §3.1(b), with the consent of
Royal, any Subsidiaries of the Borrower in respect of EFT Transfers and PDS
Services) for its general corporate purposes which shall include the refinancing
by the Borrower of its existing credit facility with Royal.

 


3.2                               CURRENCIES AND OTHER OPTIONS AVAILABLE UNDER
THE CREDIT FACILITY


 

Subject to the provisions of the Agreement:

 


(A)                                  THE BORROWER MAY, AT ITS OPTION UTILIZE THE
CREDIT FACILITY ESTABLISHED PURSUANT TO §3.1(A) BY WAY OF DOCUMENTARY CREDITS,
AND


 


(B)                                 THE BORROWER AND, WITH THE CONSENT OF ROYAL,
ANY OF ITS SUBSIDIARIES MAY, AT THE DISCRETION OF ROYAL, AVAIL THEMSELVES OF
ROYAL’S FACILITIES IN RESPECT OF EFT TRANSFERS AND PDS SERVICES AND ROYAL MAY,
AT ITS DISCRETION, MAKE CANADIAN ADVANCES OR U.S. ADVANCES AVAILABLE TO THE
BORROWER, TO PROVIDE FOR SWAP TERMINATION VALUES, AND COVER FOR LIABILITIES IN
RESPECT OF EFT TRANSFERS AND PDS SERVICES.  ANY LIABILITIES IN RESPECT OF EFT
TRANSFERS AND PDS SERVICES INCLUDING OVERDRAFTS AND CASH MANAGEMENT DEBTS AND
LIABILITIES, SHALL BE OBLIGATIONS UNDER THE CREDIT FACILITY ESTABLISHED PURSUANT
TO §3.1(B) AND SHALL BE SECURED BY THE GUARANTEE, THE BORROWER GUARANTEES AND
THE BORROWER SUBSIDIARIES’ GUARANTEES AND OTHERWISE BE SUBJECT TO THE APPLICABLE
PROVISIONS OF THE AGREEMENT.

 


3.3                               ISSUANCE OF DOCUMENTARY CREDITS


 

Subject to the provisions of the Agreement, from time to time on any Business
Day during the period from the Closing Date until the Maturity Date, Royal will
issue Documentary Credits in Canadian Funds or U.S. Funds for the account of the
Borrower and its Subsidiaries, and will amend or renew Documentary Credits
previously issued by it, in accordance with §3.5, and will honour drafts under
the Documentary Credits; provided that Royal will not be obligated issue, renew,
increase or extend any Documentary Credits, if as of the date of such Borrowing,
the Borrowings under the facility established under §3.1(a) of the Agreement
would exceed the lesser of $10,000,000 and the Collateral Value of the Borrowing
Base.  Within the foregoing limits, and subject to the terms and conditions of
the Agreement, the Borrower’s ability to obtain Documentary Credits shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Documentary Credits to replace Documentary Credits that have expired or
that have been drawn upon and reimbursed.  The undrawn face amount of each
Existing Letter of Credit shall constitute Borrowings under the credit facility
provided for in §3.1(a), and the reimbursement obligations with respect thereto
shall be governed by the terms and conditions of the Agreement.

 


3.4                               OBLIGATION OF ROYAL


 

Royal shall not be under any obligation to issue or renew or permit renewal of
any Documentary Credit if:

 


(A)                                  ANY ORDER, JUDGMENT OR DECREE OF ANY
GOVERNMENTAL BODY OR ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN
ROYAL FROM ISSUING SUCH DOCUMENTARY CREDIT,

 

21

--------------------------------------------------------------------------------


 


OR ANY LAW APPLICABLE TO ROYAL OR ANY REQUEST OR DIRECTIVE (WHETHER OR NOT
HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL BODY WITH JURISDICTION OVER ROYAL
SHALL PROHIBIT, OR REQUEST THAT ROYAL REFRAIN FROM, THE ISSUANCE OF DOCUMENTARY
CREDITS GENERALLY OR SUCH DOCUMENTARY CREDIT IN PARTICULAR OR SHALL IMPOSE UPON
ROYAL WITH RESPECT TO SUCH DOCUMENTARY CREDIT ANY RESTRICTION, RESERVE OR
CAPITAL REQUIREMENT (FOR WHICH ROYAL IS NOT OTHERWISE COMPENSATED HEREUNDER) NOT
IN EFFECT ON THE CLOSING DATE, OR SHALL IMPOSE UPON SUCH ROYAL ANY UNREIMBURSED
LOSS, COST OR EXPENSE WHICH WAS NOT APPLICABLE ON THE CLOSING DATE AND WHICH
ROYAL IN GOOD FAITH DEEMS MATERIAL TO IT;


 


(B)                                 SUBJECT TO §3.5(B), THE EXPIRY DATE OF SUCH
REQUESTED DOCUMENTARY CREDIT WOULD OCCUR MORE THAN TWELVE MONTHS AFTER THE DATE
OF ISSUANCE OR LAST RENEWAL, UNLESS ROYAL HAS APPROVED SUCH EXPIRY DATE;


 


(C)                                  THE EXPIRY DATE OF SUCH REQUESTED
DOCUMENTARY CREDIT WOULD OCCUR AFTER THE LETTER OF CREDIT EXPIRATION DATE,
UNLESS ROYAL HAS APPROVED SUCH EXPIRY DATE;


 


(D)                                 THE ISSUANCE OF SUCH DOCUMENTARY CREDIT
WOULD VIOLATE THE POLICIES OF ROYAL; OR


 


(E)                                  SUCH LETTER OF CREDIT IS TO BE DENOMINATED
IN A CURRENCY OTHER THAN CANADIAN FUNDS OR U.S. FUNDS,


 

and Royal will be under no obligation to amend any Documentary Credit if Royal
would have no obligation at such time to issue such Documentary Credit in its
amended form under the terms of the Agreement or the beneficiary of such
Documentary Credit does not accept the proposed amendment to such Documentary
Credit.

 


3.5                               PROCEDURES FOR ISSUANCE AND AMENDMENT OF
DOCUMENTARY CREDIT; AUTO-RENEWAL OF DOCUMENTARY CREDIT


 


(A)                                  EACH DOCUMENTARY CREDIT SHALL BE ISSUED OR
AMENDED, AS THE CASE MAY BE, UPON THE REQUEST OF THE BORROWER DELIVERED ROYAL IN
THE FORM OF A DOCUMENTARY CREDIT APPLICATION, APPROPRIATELY COMPLETED AND SIGNED
BY AN AUTHORIZED SIGNATORY OF THE BORROWER.  SUCH DOCUMENTARY CREDIT APPLICATION
MUST BE RECEIVED BY ROYAL NOT LATER THAN 8:00 A.M. TORONTO TIME AT LEAST THREE
BUSINESS DAYS (OR SUCH LATER DATE AND TIME AS ROYAL MAY AGREE IN A PARTICULAR
INSTANCE IN ITS SOLE DISCRETION) PRIOR TO THE PROPOSED ISSUANCE DATE OR DATE OF
AMENDMENT, AS THE CASE MAY BE.  IN THE CASE OF A REQUEST FOR AN INITIAL ISSUANCE
OF A DOCUMENTARY CREDIT, SUCH DOCUMENTARY CREDIT APPLICATION SHALL SPECIFY IN
FORM AND DETAIL SATISFACTORY TO ROYAL:


 

(1)                                  THE PROPOSED ISSUANCE DATE OF THE REQUESTED
DOCUMENTARY CREDIT (WHICH SHALL BE A BUSINESS DAY);

 

(2)                                  THE AMOUNT THEREOF;

 

(3)                                  THE EXPIRY DATE THEREOF;

 

22

--------------------------------------------------------------------------------


 

(4)                                  THE NAME AND ADDRESS OF THE BENEFICIARY
THEREOF;

 

(5)                                  THE DOCUMENTS TO BE PRESENTED BY SUCH
BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER;

 

(6)                                  THE FULL TEXT OF ANY CERTIFICATE TO BE
PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; AND

 

(7)                                  SUCH OTHER MATTERS AS ROYAL MAY REQUIRE,

 

and the Borrower will, at the time of delivery of the Documentary Credit
Application, deliver to Royal a Borrowing Base Certificate and deposit or direct
Royal in writing to deposit in the Restricted Cash Collateral Account the amount
required to collateralize the Documentary Credit applied for.

 

In the case of a request for an amendment of any outstanding Documentary Credit,
such Documentary Credit Application shall specify in form and detail
satisfactory to Royal:

 

(A)                              THE DOCUMENTARY CREDIT TO BE AMENDED;

 

(B)                                THE PROPOSED DATE OF AMENDMENT THEREOF (WHICH
SHALL BE A BUSINESS DAY);

 

(C)                                THE NATURE OF THE PROPOSED AMENDMENT; AND

 

(D)                               SUCH OTHER MATTERS AS ROYAL MAY REQUIRE.

 


(B)                                 IF THE BORROWER SO REQUESTS IN ANY
APPLICABLE DOCUMENTARY CREDIT APPLICATION, ROYAL MAY, IN ITS SOLE AND ABSOLUTE
DISCRETION, AGREE TO ISSUE A DOCUMENTARY CREDIT THAT HAS AUTOMATIC RENEWAL
PROVISIONS (EACH, AN “AUTO-RENEWAL DOCUMENTARY CREDIT”); PROVIDED THAT ANY SUCH
AUTO-RENEWAL DOCUMENTARY CREDIT MUST PERMIT ROYAL TO PREVENT ANY SUCH RENEWAL AT
LEAST ONCE IN EACH TWELVE-MONTH PERIOD (COMMENCING WITH THE DATE OF ISSUANCE OR
RENEWAL OF SUCH DOCUMENTARY CREDIT) BY GIVING PRIOR NOTICE TO THE BENEFICIARY
THEREOF NOT LATER THAN A DAY (THE “NONRENEWAL NOTICE DATE”) IN EACH SUCH
TWELVE-MONTH PERIOD TO BE AGREED UPON AT THE TIME SUCH DOCUMENTARY CREDIT IS
ISSUED.  UNLESS OTHERWISE DIRECTED BY ROYAL, THE BORROWER SHALL NOT BE REQUIRED
TO MAKE A SPECIFIC REQUEST TO ROYAL FOR ANY SUCH RENEWAL.  ROYAL SHALL NOT
PERMIT ANY SUCH RENEWAL IF:


 

(1)                                  ROYAL HAS DETERMINED THAT IT WOULD HAVE NO
OBLIGATION AT SUCH TIME TO ISSUE SUCH DOCUMENTARY CREDIT IN ITS RENEWED FORM
UNDER THE TERMS OF THE AGREEMENT (BY REASON OF THE PROVISIONS OF §3.3, §3.4 OR
OTHERWISE),

 

(2)                                  ONE OR MORE OF THE APPLICABLE CONDITIONS
SPECIFIED IN §3.5 IS NOT THEN SATISFIED.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, ROYAL SHALL HAVE NO OBLIGATION TO PERMIT THE RENEWAL
OF ANY AUTO-RENEWAL

 

23

--------------------------------------------------------------------------------


 

DOCUMENTARY CREDIT AT ANY TIME TO THE EXTENT SUCH NON-RENEWAL IS PERMITTED BY
THE TERMS OF SUCH AUTO-RENEWAL DOCUMENTARY CREDIT.

 


(C)                                  PROMPTLY AFTER ITS DELIVERY OF ANY
DOCUMENTARY CREDIT OR ANY AMENDMENT TO A DOCUMENTARY CREDIT TO AN ADVISING BANK
WITH RESPECT THERETO OR TO THE BENEFICIARY THEREOF, ROYAL WILL ALSO DELIVER TO
THE BORROWER A TRUE AND COMPLETE COPY OF SUCH DOCUMENTARY CREDIT OR AMENDMENT.


 


3.6                               DRAWINGS AND REIMBURSEMENTS


 


(A)                                  UPON RECEIPT FROM THE BENEFICIARY OF ANY
DOCUMENTARY CREDIT OF ANY NOTICE OF A DRAWING UNDER SUCH DOCUMENTARY CREDIT,
ROYAL SHALL NOTIFY THE BORROWER THEREOF.  NOT LATER THAN 12:00 NOON TORONTO TIME
ON THE DATE OF ANY PAYMENT BY ROYAL UNDER A DOCUMENTARY CREDIT (EACH SUCH DATE,
AN “HONOUR DATE”), THE BORROWER SHALL REIMBURSE ROYAL , IN AN AMOUNT EQUAL TO
THE AMOUNT OF SUCH DRAWING.  AT THE BORROWER’S OPTION, IT MAY IN, LIEU OF
REMITTING THE AMOUNT NECESSARY TO REIMBURSE SUCH DRAWING, SEND WRITTEN
INSTRUCTION TO ROYAL NOT LATER THAN 12:00 NOON TORONTO TIME, DIRECTING ROYAL TO
DEBIT THE RESTRICTED CASH COLLATERAL ACCOUNT IN THE AMOUNT NECESSARY TO
REIMBURSE SUCH DRAWING.  SUCH INSTRUCTION SHALL BE ACCOMPANIED BY A BORROWING
BASE CERTIFICATE SHOWING THAT AFTER GIVING EFFECT TO SUCH REIMBURSEMENT (AND ANY
PERMANENT REDUCTION IN THE AMOUNT OF THE DOCUMENTARY CREDIT EFFECTED BY SUCH
DRAWING), THERE WILL BE NO SHORTFALL IN THE COLLATERAL VALUE OF THE BORROWING
BASE.


 


(B)                                 WITH RESPECT TO ANY AMOUNT NOT REIMBURSED TO
ROYAL PURSUANT TO (A), THE BORROWER SHALL BE DEEMED TO HAVE OBTAINED FROM ROYAL
AN ADVANCE IN THAT AMOUNT, WHICH BORROWING SHALL BE DUE AND PAYABLE ON DEMAND
(TOGETHER WITH INTEREST) AND SHALL BEAR INTEREST AT THE PRIME RATE.


 


3.7                               OBLIGATIONS ABSOLUTE


 

The obligation of the Borrower to reimburse Royal for each drawing under each
Documentary Credit and to repay each Borrowing shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 


(A)                                  ANY LACK OF VALIDITY OR ENFORCEABILITY OF
SUCH DOCUMENTARY CREDIT, THIS AGREEMENT, OR ANY OTHER AGREEMENT OR INSTRUMENT
RELATING THERETO;


 


(B)                                 THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM,
SET-OFF, DEFENSE OR OTHER RIGHT THAT THE BORROWER MAY HAVE AT ANY TIME AGAINST
ANY BENEFICIARY OR ANY TRANSFEREE OF SUCH DOCUMENTARY CREDIT (OR ANY PERSON FOR
WHOM ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), ROYAL OR ANY
OTHER PERSON, WHETHER IN CONNECTION WITH THE AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY SUCH DOCUMENTARY CREDIT OR ANY AGREEMENT OR INSTRUMENT
RELATING THERETO, OR ANY UNRELATED TRANSACTION;

 

24

--------------------------------------------------------------------------------


 


(C)                                  ANY DRAFT, DEMAND, CERTIFICATE OR OTHER
DOCUMENT PRESENTED UNDER SUCH DOCUMENTARY CREDIT PROVING TO BE FORGED,
FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN
BEING UNTRUE OR INACCURATE IN ANY RESPECT; OR ANY LOSS OR DELAY IN THE
TRANSMISSION OR OTHERWISE OF ANY DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING
UNDER SUCH DOCUMENTARY CREDIT;


 


(D)                                 ANY PAYMENT BY ROYAL UNDER SUCH DOCUMENTARY
CREDIT AGAINST PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH DOCUMENTARY CREDIT; OR ANY PAYMENT MADE BY ROYAL
UNDER SUCH DOCUMENTARY CREDIT TO ANY PERSON PURPORTING TO BE A TRUSTEE IN
BANKRUPTCY, DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS,
LIQUIDATOR, RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY BENEFICIARY
OR ANY TRANSFEREE OF DOCUMENTARY CREDIT, OR


 


(E)                                  ANY OTHER CIRCUMSTANCE OR HAPPENING
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER
CIRCUMSTANCE THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A
DISCHARGE OF, THE BORROWER.


 

The Borrower shall promptly examine a copy of each Documentary Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify Royal.  The Borrower shall be conclusively
deemed to have waived any such claim against Royal and its correspondents unless
such notice is given.

 


3.8                               ROLE OF ROYAL


 

In paying any drawing under a Documentary Credit, Royal shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Documentary Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  The Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Documentary Credit; provided that this assumption is not intended
to, and shall not, preclude the Borrower’s pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement.  Neither Royal nor any of its correspondents, participants or
assignees, shall be liable or responsible for any of the matters described in
§3.7(a) through (e); provided that anything in §3.7(a) through (e) or this §3.8
notwithstanding, the Borrower may have a claim against Royal, and Royal may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by Royal’s willful misconduct or gross
negligence or Royal’s willful failure to pay under any Documentary Credit after
the presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Documentary Credit.  In
furtherance and not in limitation of the foregoing, Royal may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and
Royal shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Documentary

 

25

--------------------------------------------------------------------------------


 

Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason.

 


3.9                               LETTER OF CREDIT FEES


 

The Borrower shall pay to Royal documentary credit fee for each Documentary
Credit equal to the greater of $250 and .375% (37.5 Basis Points) per annum
times the daily maximum amount available to be drawn under such Letter of Credit
(calculated with reference to the maximum amount in effect under such
Documentary Credit at the time of calculation and not calculated with reference
to the maximum face amount of such Documentary Credit after giving effect to any
increases contemplated therein until such increases occur).  Such documentary
credit fees shall be computed on a quarterly basis in arrears.  Such documentary
credit fees shall be due and payable on the last Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Documentary Credit, on the expiry date of that
Document Credit and thereafter on demand.

 


3.10                        CONFLICT WITH LETTER OF CREDIT APPLICATION


 

In the event of any conflict between the terms hereof and the terms of any
Documentary Credit Application, the terms hereof shall control.

 


3.11                        EXISTING LETTERS OF CREDIT


 

The provisions of the Agreement will apply to the Existing Letters of Credit in
the same manner as if the Existing Letters of Credit had been issued pursuant to
the Agreement.

 


3.12                        COLLATERAL COVERAGE; RESTRICTED CASH COLLATERAL


 

On or prior to the tenth (10th) Business Day of each month, the Borrower shall
deliver to Royal a Borrowing Base Certificate as of the last Business Day of the
immediately preceding month (each such date a “Re-Margin Date”).  If as of any
Re-Margin Date total Borrowings under the credit facility provided for in
§3.1(a) exceed the lesser of $10,000,000 and the Collateral Value of the
Borrowing Base, the Borrower shall deposit or direct Royal in writing to deposit
into the Restricted Cash Collateral Account an amount equal to such excess on or
prior to such tenth (10th) Business Day.  If, as of any Re-Margin Date, the
Collateral Value of the Borrowing Base exceeds the then outstanding Borrowings
under the credit facility provided for in §3.1(a), Royal provided no Event of
Default exists as of such Re-Margin Date, shall, upon written request by the
Borrower made in the related Borrowing Base Certificate, remit the amount of
such excess (the “Excess Amount”) from the Restricted Cash Collateral Account to
the Borrower promptly if the Excess Amount consists of Canadian Funds or U.S.
Funds and promptly on maturity of each Cash Equivalent if the Excess Amount
consists of certificates of deposit or term deposits.  The Excess Amount will be
free and clear of the Lien granted in the Restricted Cash Collateral Agreement
as of such Re-Margin Date.  The Borrower shall comply with all of its
obligations under this §3.12 so long as Royal shall have any commitment under
the Agreement, any Obligation hereunder for the payment of money that has
accrued and is payable shall remain unpaid or unsatisfied, or any Documentary
Credit shall remain outstanding.

 

26

--------------------------------------------------------------------------------


 


3.13                        SECURITY


 

At all times after the Closing Date, the Obligations shall be secured in
accordance with Royal’s Security.  In connection with the pledge of any
Collateral which is included in the calculation of the Collateral Value of the
Borrowing Base as reflected in a duly executed Borrowing Base Certificate
delivered by the Borrower, the Borrower will from time to time execute or cause
to be executed such security agreements, control agreements and any other
documents incident to the granting or perfection of the Lien in such Collateral
as Royal may reasonably request and any such documents will be part of Royal’s
Security.  Without limiting any provision of the Restricted Cash Collateral
Agreement, the Borrower hereby grants to Royal, a Lien upon the Restricted Cash
Collateral to secure the Obligations.

 


3.14                        SWAP CONTRACTS, PDS SERVICES AND EFT TRANSFERS


 

Under the credit facility established pursuant to §3.1(b):

 


(A)                                  THE BORROWER MAY REQUEST THAT ROYAL ENTER
INTO SWAP CONTRACTS WITH THE BORROWER FROM TIME TO TIME.  ROYAL MAY DECLINE SUCH
REQUEST OR MAY AGREE TO ENTER INTO SWAP CONTRACTS, PROVIDED:


 

(1)                                  THE BORROWER AGREES TO THE TERMS AND
CONDITIONS OF THE CURRENT APPLICABLE MASTER AGREEMENT OR SUCH OTHER SIMILAR OR
STANDARD FORM OF AGREEMENT APPROPRIATE TO THE TYPE OF SWAP CONTRACT, REQUESTED
BY THE BORROWER AS MAY BE REQUIRED BY ROYAL AND ENTERS INTO AND DELIVERS SUCH
AGREEMENT TO ROYAL;

 

(2)                                  THE BORROWER PAYS ALL REQUIRED FEES IN
CONNECTION WITH A SWAP CONTRACT AND INDEMNIFIES ROYAL AGAINST ANY LOSS, COST OR
EXPENSE INCURRED BY ROYAL INCLUDING ANY SWAP TERMINATION VALUES;

 

(3)                                  THE BORROWER INDEMNIFIES ROYAL AGAINST ANY
LOSS, COST OR EXPENSE SUFFERED OR INCURRED BY ROYAL AS A RESULT OF ACTING UPON
INSTRUCTIONS GIVEN OR AGREEMENTS MADE OVER THE TELEPHONE OR BY ELECTRONIC
TRANSMISSION OF ANY TYPE WITH PERSONS REASONABLY BELIEVED BY ROYAL TO HAVE BEEN
ACTING ON THE BORROWER’S BEHALF;

 

(4)                                  THE BORROWER AGREES THAT IF THERE IS ANY
INCONSISTENCY AT ANY TIME BETWEEN THE TERMS OF THE AGREEMENT AND ANY MASTER
AGREEMENT, THE TERMS OF SUCH MASTER AGREEMENT SHALL PREVAIL; AND

 


(B)                                 THE BORROWER MAY REQUEST THAT ROYAL PROVIDE
PDS SERVICES AND EFT TRANSFERS FROM TIME TO TIME.  ROYAL MAY DECLINE SUCH
REQUEST OR MAY AGREE TO PROVIDE PDS SERVICES AND EFT TRANSFERS, SUBJECT TO THE
EXECUTION AND DELIVERY OF ROYAL’S STANDARD FORM OF AGREEMENT APPROPRIATE TO THE
TYPE OF PDS SERVICES OR EFT TRANSFERS REQUESTED.

 

27

--------------------------------------------------------------------------------


 


3.15                        INTEREST ACT OF CANADA


 

For the purpose of the Interest Act of Canada, the yearly rate of interest to
which interest calculated on the basis of a year of 360 or 365 days is
equivalent, is the rate of interest determined as herein provided multiplied by
the number of days in such year divided by 360 or 365, as the case may be.

 


3.16                        DEFAULT INTEREST


 

Default interest payable in the currency of the amount which is overdue shall be
paid on all interest, fees and other amounts payable hereunder which are
overdue. Default interest with respect to interest, fees and other amounts
payable in Canadian Funds shall be at the Prime Rate and with respect to
interest, fees and other amounts payable in U.S. Funds shall be at the U.S. Base
Rate, as the case may be. Default interest on overdue interest, fees and other
amounts shall be compounded monthly and shall be paid on demand both before and
after maturity, default and judgement. Default interest shall be computed from
and including the date interest, fees or any other amounts payable pursuant to
the Agreement become due and shall be paid for so long as such amount or amounts
remains unpaid.

 


3.17                        INDEMNITY FOR OUT-OF-POCKET EXPENSES


 

The Borrower agrees to indemnify Royal against any out-of-pocket loss or expense
which it may sustain or incur as a consequence of the Borrower’s failure to
effect, repay or prepay a Borrowing as specified in any notice of Borrowing
delivered by the Borrower pursuant to the Agreement.

 


3.18                        EFFECTIVE TIME FOR SECTION 3 NOTICES


 

For the purposes of Section 3 of the Agreement, and unless otherwise specified
in Section 3, notices from the Borrower to Royal must be received by Royal prior
to 10:00 a.m. local time at Vancouver, British Columbia to be effective on the
date on which they are given. Notices received after that local time will take
effect from the next Banking Day or Business Day, as the case may be.

 


3.19                        INCREASED COSTS


 

Subject to §3.21, if, after the Closing Date, the implementation or introduction
of or any change in any applicable law, regulation, treaty, or official
directive or regulatory requirement now or hereafter in effect (whether or not
having the force of law), or any change in the interpretation or application
thereof by any court or by any judicial or governmental authority charged with
the interpretation or administration thereof, or if compliance by Royal with any
request from any central bank or other fiscal, monetary, or other authority
(whether or not having the force of law):

 


(A)                                  SUBJECTS ROYAL TO ANY TAX, CHANGES THE
BASIS OF TAXATION OF PAYMENTS DUE TO ROYAL OR INCREASES ANY EXISTING TAX, ON
PAYMENTS OF PRINCIPAL, INTEREST, OR OTHER AMOUNTS PAYABLE BY THE BORROWER TO
ROYAL UNDER THE AGREEMENT (EXCEPT FOR TAXES ON THE OVERALL NET INCOME OF ROYAL
IMPOSED BY THE JURISDICTION IN WHICH IT IS

 

28

--------------------------------------------------------------------------------


 


INCORPORATED OR RESIDENT OR FROM WHICH IT IS ACTING FOR THE PURPOSES OF THE
AGREEMENT, AND EXCEPT FOR TAXES ON ROYAL’S CAPITAL OR OTHER SIMILAR TAXES); OR


 


(B)                                 IMPOSES ON ROYAL ANY OTHER CONDITION WITH
RESPECT TO THE AGREEMENT,


 

and the result of (a) or (b) is, in the reasonable determination of Royal acting
in good faith, to increase the cost to Royal or to reduce the income receivable
by Royal in respect of a Borrowing or Standby Fees payable, or to reduce the
rate of return on the overall capital of Royal, the Borrower shall, upon receipt
of a certificate from Royal as described below (“Certificate”), pay to Royal
that amount which compensates Royal for such additional cost, reduction in
income or rate of return (“Additional Amount”) from the date of the Certificate.
The Borrower will pay the Additional Amount on the next following 20th day of
the month and on the 20th day of each month thereafter until the earlier of
(a) the date on which the Additional Amount has been paid in full, and (b) the
date on which the Borrower has repaid and/or converted all Borrowings with
respect to which a Certificate has been delivered.  Royal shall deliver a
Certificate to the Borrower which shall set forth the amount of the Additional
Amount and the basis for its calculation which will, in the absence of manifest
or demonstrable error, be conclusive evidence of the amount of the Additional
Amount.  Royal will use its reasonable efforts to reduce the amount of the
Additional Amount payable hereunder provided that Royal will have no obligation
to expend its own funds, to suffer any economic hardship or to take any action
detrimental to its interest in connection therewith.

 


3.20                        BORROWER’S OPTION ON RECEIPT OF AN INCREASED COSTS
CERTIFICATE


 

If Royal delivers the Certificate and the Borrower has paid the Additional
Amount required to be paid by the Certificate in accordance with the
Certificate, then with two Business Days’ prior written irrevocable notice to
Royal, the Borrower may within 60 days, prepay in full without bonus or penalty
all Borrowings, with respect to which a Certificate has been delivered,
interest, fees and other amounts payable hereunder in connection with such
Borrowings.

 


3.21                        INCREASED COSTS LIMITATION


 

Royal agrees that:

 


(A)                                  THE INCREASED COSTS PAYABLE BY THE BORROWER
PURSUANT TO §3.19 SHALL NOT INCLUDE:


 

(1)                                  THOSE RESULTING FROM ANY LAW, REGULATION,
TREATY, OR OFFICIAL DIRECTIVE OR REGULATORY REQUIREMENT OR AMENDMENTS THERETO OF
WHICH ROYAL HAD KNOWLEDGE PRIOR TO THE CLOSING DATE, OR

 

(2)                                  ANY TAX, PENALTY OR OTHER CHARGES PAYABLE
BY ROYAL DUE TO ITS FAILURE TO PAY OR DELAY IN PAYING ANY AMOUNT REQUIRED TO BE
PAID BY IT REFERRED TO IN §3.19(A);

 


(B)                                 IT WILL NOT CHARGE THE BORROWER FOR ANY
INCREASED COSTS PAYABLE BY IT REFERRED TO IN §3.19 IF IT IS NOT AT THE SAME TIME
PASSING SIMILAR COSTS ON TO SUBSTANTIALLY ALL OF ITS CUSTOMERS TO WHOM ROYAL IS,
BY AGREEMENT, ENTITLED TO PASS ON SUCH COSTS; AND

 

29

--------------------------------------------------------------------------------


 


(C)                                  IT WILL USE ALL REASONABLE EFFORTS TO
MINIMIZE AMOUNTS PAYABLE BY THE BORROWER HEREUNDER INCLUDING ALL REASONABLE
EFFORTS TO OBTAIN REFUNDS OR CREDITS.


 


3.22                        REPAYMENT OF CREDIT FACILITY


 

On the Maturity Date the Borrower shall repay to Royal the whole of the
outstanding amount of Borrowings under the Credit Facility provided for under
§3.1(b) together with interest, fees and other amounts due hereunder to such
date.  Royal may retain sufficient Restricted Cash Collateral after the Maturity
Date to secure its obligations under any Documentary Credits which have not at
that time expired or been cancelled or returned and related interest, fees or
other amounts by maintaining the Collateral Value of the Borrowing Base.

 


3.23                        EXTENSION OF MATURITY DATE


 

Royal in its sole discretion may, at the request of the Borrower, extend the
Maturity Date and the Letter of Credit Expiration Date for successive periods of
364 days.  If the Borrower wishes to extend the Maturity Date and the Letter of
Credit Expiration Date it shall so notify Royal not more than 90 days and not
less than 60 days prior to the then current Maturity Date and Royal shall,
within 30 days of receipt of such extension notice, advise the Borrower of its
determination in response to any such request.  If Royal determines that it will
extend the Maturity Date and the Letter of Credit Expiration Date for 364 days
the current Maturity Date, and the current Letter of Credit Expiration Date
shall be extended to that date which is 364 days past the current Maturity Date
or Letter of Credit Expiration Date, as the case may be.  The Borrower and the
Guarantor acknowledge that the rates of interest, Standby Fees, acceptance fees,
Documentary Credit Fees and any other fees payable by the Borrower under the
Agreement are subject to confirmation by Royal at the time of each request for
an extension of the Maturity Date and Letter of Credit Expiration Date.

 


3.24                        CURRENCY OF ALL PAYMENTS


 

All repayments made by the Borrower pursuant to the Agreement shall be made in
the currency of the Borrowing being repaid.

 


3.25                        BORROWER’S RIGHT TO CANCEL AVAILABLE AMOUNT OF
CREDIT FACILITY


 

If the Borrower delivers to Royal three Business Days’ prior irrevocable notice,
the Borrower may, without penalty, cancel the available amount of the Credit
Facility or a portion thereof in minimum increments of $5,000,000 or any greater
amount in whole multiples of $100,000.  Such cancellation shall be effective on
the later of the effective Business Day set out in such notice and the third
Business Day after such notice.  No cancellation under this §3.25 shall be
effective in respect of any portion of the Credit Facility which has been
advanced or utilized until such advance or utilization has been repaid or
reduced and all interest and fees accruing thereon have been paid.  Any such
amount so cancelled shall permanently reduce the available amount of the Credit
Facility thereafter available for Borrowings by a like amount.

 

30

--------------------------------------------------------------------------------


 


3.26                        STANDBY FEES


 

Subject to §3.27, the Borrower shall pay to Royal a Standby Fee on the amount of
the Credit Facility established pursuant to §3.1(a) not utilized by the Borrower
from and including the Closing Date to and including the Maturity Date.  In
determining the amount of the Credit Facility established pursuant to §3.1(a)
not utilized by the Borrower, the face amounts of Documentary Credits
denominated in U.S. Funds shall be deemed to be the Equivalent Amount thereof in
Canadian Funds.  The Standby Fee shall be paid in Canadian Funds calculated on a
daily basis and shall be equal to .20% (20 Basis Points) per annum times the
amount not utilized under the Credit Facility established pursuant to §3.1(a)
(computed on the basis of a year of 365 days), accruing from and including the
Closing Date.  The Borrower will pay Standby Fees quarterly, in arrears,
commencing on November 1, 2003 and thereafter on the first Business Day of each
ensuing third month until the Maturity Date on which the Credit Facility is
repaid by the Borrower at which time the Borrower will pay to Royal all accrued
and unpaid Standby Fees.

 


3.27                        STANDBY FEES WAIVED


 

If Royal terminates its obligations to make the Credit Facility available to the
Borrower pursuant to §7.2(a) the Borrower shall cease to be obligated to pay
Standby Fees from the Business Day next following the effective date of such
termination.

 


3.28                        ARRANGEMENT FEE


 

The Borrower shall pay to Royal an arrangement fee of $15,000 on the Closing
Date.

 


3.29                        EVIDENCE OF INDEBTEDNESS


 

Royal shall open and maintain on its books at its Branch of Account, accounts
and records evidencing Borrowings and other amounts owing by the Borrower to
Royal under the Agreement.  Royal shall record Documentary Credits issued and
cancelled by it and all other amounts becoming due to it under the Agreement
including interest, Documentary Credit Fees, Standby Fees and other fees and
amounts and all payments on account thereof. Such accounts and records
maintained by Royal shall constitute, in the absence of manifest or demonstrable
error, prima facie evidence of the indebtedness of the Borrower to Royal
pursuant to the Agreement, the date Royal made each Borrowing available to the
Borrower and the amounts the Borrower has paid from time to time on account of
principal and interest on the Borrowings, Documentary Credit Fees, Standby Fees
and other fees and amounts payable pursuant to the Agreement and all other
amounts owing hereunder.

 


3.30                        DETERMINATION OF AVAILABLE AMOUNT OF THE CREDIT
FACILITY


 

The available amount of the Credit Facility shall always be determined in
Canadian Funds, with Borrowings by way of Documentary Credits in U.S. Funds
converted to Canadian Funds by determining the Equivalent Amount of any such
Documentary Credit in U.S. Funds.

 

31

--------------------------------------------------------------------------------


 


4.                                      SECURITY FOR BORROWINGS

 


4.1                               RELEASE OF CERTAIN SECURITY

 

As of the Closing Date, the Security Agreement, the Section 427 Security and
Borrower Subsidiaries’ Security Agreements are hereby terminated and any
security interests granted thereunder are hereby released.  On the Closing Date,
Royal will execute and deliver to the Borrower such releases, reconveyances,
termination statements or other documents (“Release Documents”) as may be
required to release the security interests granted thereunder.

 


4.2                               SECURITY FOR BORROWINGS


 

As general and continuing security for the performance of all obligations of the
Borrower hereunder and the prompt payment when due by the Borrower of Borrowings
under the Credit Facility and interest thereon and all other money for the time
being and from time to time owing by the Borrower hereunder, including Standby
Fees, Documentary Credit Fees and other fees, default interest, fees for Swap
Contracts, Swap Termination Values, fees and liabilities in respect of EFT
Transfers and PDS Services, the Borrower shall, subject to the provisions of
this Agreement, execute and deliver, or cause to be executed and delivered to
Royal the following:

 


(A)                                  THE RESTRICTED CASH COLLATERAL AGREEMENTS;


 


(B)                                 THE SUBORDINATION AGREEMENT;


 


(C)                                  THE GUARANTEE;


 


(D)                                 THE BORROWER SUBSIDIARIES’ GUARANTEES; AND


 


(E)                                  BORROWER GUARANTEES.


 


4.3                               CONFLICT BETWEEN THE AGREEMENT AND ROYAL’S
SECURITY


 

Except for the choice of law provisions in the Guarantee and those provisions in
Royal’s Security describing the collateral over which security is taken or which
allow for dispositions of such collateral free from such security, which shall
prevail, if there is any discrepancy or inconsistency between the terms of the
Agreement and the terms of Royal’s Security the terms of the Agreement shall
prevail.

 


4.4                               PAYMENT


 

Notwithstanding that the Guarantee, the Borrower Guarantees and the Borrower
Subsidiaries’ Guarantees are expressed to be payable on demand, Royal will not
demand payment thereof except when an Event of Default has occurred and is
continuing.

 


4.5                               GUARANTEES


 

Notwithstanding the aggregate dollar limitations on liability under the
Guarantee, the Borrower Guarantees and the Borrower Subsidiaries’ Guarantees,
Royal acknowledges that the respective dollar limitations set out in those
guarantees are not intended to be cumulative.

 

32

--------------------------------------------------------------------------------


 


5.                                      CREDIT FACILITY CONDITIONS PRECEDENT

 


5.1                               CONDITIONS PRECEDENT TO INITIAL BORROWINGS


 

Royal shall not be obliged to make an initial advance of the Credit Facility
unless, on the Closing Date, all representations and warranties contained in
Section 2 are true and correct, no Event of Default has occurred and is
continuing and upon each of the following conditions being satisfied:

 


(A)                                  DELIVERY BY THE BORROWER TO ROYAL OF THE
FOLLOWING:


 

(1)                                  DULY EXECUTED COPIES OF THE AGREEMENT
TOGETHER WITH ALL DOCUMENTS WHICH THE BORROWER HAS COVENANTED TO DELIVER UNDER
THE AGREEMENT AND ANY OTHER DOCUMENTS OR INSTRUMENTS AS IN THE OPINION OF
COUNSEL FOR ROYAL ARE REASONABLY NECESSARY OR APPROPRIATE TO RENDER EFFECTIVE
THE AGREEMENT;

 

(2)                                  A CERTIFICATE OF GOOD STANDING FOR THE
BORROWER AND EACH OF THE BORROWER SUBSIDIARIES FROM THE OFFICE OF THE BRITISH
COLUMBIA REGISTRAR OF COMPANIES;

 

(3)                                  A CERTIFIED COPY OF A RESOLUTION OR
RESOLUTIONS OF THE BOARD OF DIRECTORS OF THE BORROWER OR A DULY CONSTITUTED AND
AUTHORIZED COMMITTEE OF ITS DIRECTORS AND EACH OF THE BORROWER SUBSIDIARIES
AUTHORIZING IT TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THE
AGREEMENT AND ROYAL’S SECURITY AND THE INSTRUMENTS, AGREEMENTS, CERTIFICATES,
PAPERS AND OTHER DOCUMENTS CONTEMPLATED HEREIN AND THEREIN AND THE MANNER IN
WHICH AND BY WHOM THE FOREGOING DOCUMENTS ARE TO BE EXECUTED AND DELIVERED;

 

(4)                                  AN INCUMBENCY CERTIFICATE OF THE BORROWER
AND EACH OF THE BORROWER SUBSIDIARIES SETTING FORTH THE NAMES OF ITS DIRECTORS
AND OFFICERS AND SPECIMEN SIGNATURES OF THE INDIVIDUALS WHO SIGN THE AGREEMENT
AND ROYAL’S SECURITY AND THE INSTRUMENTS, AGREEMENTS, CERTIFICATES, PAPERS AND
OTHER DOCUMENTS PROVIDED FOR OR CONTEMPLATED THEREIN;

 

(5)                                  A CERTIFICATE SIGNED BY THE CHIEF FINANCIAL
OFFICER OR OTHER RESPONSIBLE PERSON CERTIFYING:

 

(A)                              THAT THE GUARANTOR IS NOT IN DEFAULT UNDER THE
GUARANTOR CREDIT AGREEMENT;

 

(B)                                THERE IS NO MATERIAL LITIGATION PENDING OR
THREATENED AGAINST THE BORROWER OTHER THAN AS DISCLOSED IN THE JUNE 30, 2003
QUARTERLY REPORT;

 

(C)                                THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN
THE FINANCIAL CONDITIONS AND OPERATIONS OF GUARANTOR OR ANY OF ITS SUBSIDIARIES
SINCE THE DATE OF THE GUARANTOR’S MOST RECENT FINANCIAL STATEMENTS REFERRED TO
IN §2.15 OF THE AGREEMENT;

 

33

--------------------------------------------------------------------------------


 

(6)                                  A FAVOURABLE OPINION OF COUNSEL FOR THE
BORROWER (IN FORM AND CONTENT SATISFACTORY TO THE SOLICITORS FOR ROYAL) TO THE
EFFECT THAT:

 

(A)                              THE BORROWER AND EACH OF THE BORROWER
SUBSIDIARIES VALIDLY EXISTS AS A COMPANY UNDER THE BRITISH COLUMBIA COMPANY ACT
AND IS, ACCORDING TO THE RECORDS OF THE OFFICE OF THE REGISTRAR OF COMPANIES FOR
THE PROVINCE OF BRITISH COLUMBIA, IN GOOD STANDING WITH RESPECT TO THE FILING OF
ITS ANNUAL REPORTS;

 

(B)                                THE BORROWER AND EACH OF THE BORROWER
SUBSIDIARIES HAVE THE CORPORATE POWER AND CAPACITY TO BORROW MONEY AND GRANT
SECURITY THEREFORE IN THE MANNER CONTEMPLATED BY THE AGREEMENT AND ROYAL’S
SECURITY AND TO ENTER INTO, OBSERVE AND PERFORM THE TERMS AND OBLIGATIONS ON ITS
PART TO BE OBSERVED AND PERFORMED UNDER THE AGREEMENT AND ROYAL’S SECURITY;

 

(C)                                THE BORROWER HAS DULY AUTHORIZED, EXECUTED
AND DELIVERED THE AGREEMENT AND THAT ROYAL’S SECURITY TO WHICH IT IS A PARTY AND
EACH OF THE BORROWER SUBSIDIARIES HAVE DULY AUTHORIZED, EXECUTED AND DELIVERED
THAT ROYAL’S SECURITY TO WHICH IT IS A PARTY, THE AGREEMENT AND SUCH ROYAL’S
SECURITY CONSTITUTE VALID, BINDING AND ENFORCEABLE OBLIGATIONS OF THE BORROWER
AND THE BORROWER SUBSIDIARIES (AS APPLICABLE) IN ACCORDANCE WITH ITS TERMS, SAVE
AS ENFORCEMENT MAY BE LIMITED BY:

 

(I)                                     APPLICABLE BANKRUPTCY, INSOLVENCY,
MORATORIUM OR REORGANIZATION OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY;

 

(II)                                  THE UNAVAILABILITY OF EQUITABLE REMEDIES
SUCH AS THE REMEDY OF SPECIFIC PERFORMANCE AND INJUNCTION IN ANY PARTICULAR
INSTANCE;

 

(III)                               THE INABILITY OF THE COURTS OF CANADA TO
GIVE JUDGEMENT FOR PAYMENT IN FOREIGN CURRENCIES; AND

 

(IV)                              SUCH OTHER QUALIFICATIONS AND LIMITATIONS AS
COUNSEL FOR ROYAL MAY ACCEPT ACTING REASONABLY;

 

(D)                               SO FAR AS THEY ARE AWARE IN THEIR CAPACITY AS
COUNSEL FOR THE BORROWER IN RESPECT OF THIS TRANSACTION, THERE ARE NO ACTIONS,
PROCEEDINGS OR INVESTIGATIONS PENDING OR THREATENED AGAINST THE BORROWER WHICH
QUESTION THE VALIDITY OF THE AGREEMENT OR ROYAL’S SECURITY OR THE VALIDITY OF
ANY ACT TO BE TAKEN PURSUANT THERETO,

 

and, in addition, dealing with such other matters incidental to the transactions
contemplated by the Agreement as Royal may reasonably and properly require;

 

34

--------------------------------------------------------------------------------


 

(7)                                  AN OPINION OF MESSRS. BULL, HOUSSER &
TUPPER, COUNSEL FOR ROYAL (IN FORM AND CONTENT SATISFACTORY TO ROYAL BUT SUBJECT
TO THE USUAL ASSUMPTIONS AND QUALIFICATIONS) TO THE EFFECT THAT THE AGREEMENT
AND ROYAL’S SECURITY HAVE BEEN EXECUTED BY ALL PARTIES THERETO AND DELIVERED TO
ROYAL AND THAT SUCH ITEMS OF ROYAL’S SECURITY WHICH REQUIRE REGISTRATION OR
FILING HAVE BEEN REGISTERED OR FILED IN ALL PLACES AND OFFICES IN BRITISH
COLUMBIA AND ELSEWHERE (AS MAY BE DETERMINED BY COUNSEL FOR ROYAL) WHERE SUCH
REGISTRATION OR FILING IS NECESSARY;

 


(B)                                 DELIVERY BY THE GUARANTOR TO ROYAL OF THE
FOLLOWING:


 

(1)                                  THE DULY EXECUTED GUARANTEE AND
SUBORDINATION AGREEMENT;

 

(2)                                  A CERTIFICATE OF GOOD STANDING FOR THE
GUARANTOR;

 

(3)                                  A CERTIFIED COPY OF A RESOLUTION OR
RESOLUTIONS OF THE GUARANTOR’S BOARD OF DIRECTORS OR A DULY CONSTITUTED AND
AUTHORIZED COMMITTEE OF THE GUARANTOR’S BOARD OF DIRECTORS AUTHORIZING THE
GUARANTOR TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THE AGREEMENT
AND THE INSTRUMENTS, AGREEMENTS, CERTIFICATES, PAPERS AND OTHER DOCUMENTS
CONTEMPLATED HEREIN, INCLUDING THE GUARANTEE AND THE SUBORDINATION AGREEMENT AND
THE MANNER IN WHICH AND BY WHOM THE FOREGOING DOCUMENTS ARE TO BE EXECUTED AND
DELIVERED;

 

(4)                                  AN INCUMBENCY CERTIFICATE OF THE GUARANTOR
SETTING FORTH THE NAMES OF ITS DIRECTORS AND OFFICERS AND SPECIMEN SIGNATURES OF
THE INDIVIDUALS WHO SIGN THE AGREEMENT, THE GUARANTEE, THE SUBORDINATION
AGREEMENT AND THE OTHER INSTRUMENTS, AGREEMENTS, CERTIFICATES, PAPERS AND OTHER
DOCUMENTS PROVIDED FOR OR CONTEMPLATED THEREIN;

 

(5)                                  A FAVOURABLE OPINION OF COUNSEL FOR THE
GUARANTOR (IN FORM AND CONTENT SATISFACTORY TO THE SOLICITORS FOR ROYAL)
SUBSTANTIALLY TO THE EFFECT THAT:

 

(A)                              THE GUARANTOR IS A CORPORATION DULY ORGANIZED
AND EXISTING UNDER THE LAWS OF THE STATE OF DELAWARE, U.S.A., AND IS IN GOOD
STANDING IN THAT JURISDICTION;

 

(B)                                THE GUARANTOR HAS ALL REQUISITE CORPORATE
POWER AND CAPACITY TO GUARANTEE THE OBLIGATIONS OF THE BORROWER, TO ENTER INTO,
OBSERVE AND PERFORM ITS OBLIGATIONS UNDER THE AGREEMENT, THE GUARANTEE AND THE
SUBORDINATION AGREEMENT;

 

(C)                                THE GUARANTOR HAS TAKEN ALL NECESSARY
CORPORATE ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF ITS
OBLIGATIONS UNDER THE AGREEMENT, THE GUARANTEE AND THE SUBORDINATION AGREEMENT;

 

35

--------------------------------------------------------------------------------


 

(D)                               EACH OF THE AGREEMENT, THE GUARANTEE AND THE
SUBORDINATION AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE
GUARANTOR AND CONSTITUTES LEGAL, VALID AND BINDING OBLIGATIONS OF THE GUARANTOR,
ENFORCEABLE AGAINST THE GUARANTOR IN ACCORDANCE WITH ITS RESPECTIVE TERMS, SAVE
AS ENFORCEABILITY MAY BE LIMITED BY:

 

(I)                                     APPLICABLE BANKRUPTCY, INSOLVENCY,
FRAUDULENT TRANSFER, MORATORIUM OR REORGANIZATION OR OTHER SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY, AND

 

(II)                                  GENERAL PRINCIPLES OF EQUITY AND THE
UNAVAILABILITY OF THE REMEDIES OF SPECIFIC PERFORMANCE AND INJUNCTION IN ANY
PARTICULAR INSTANCE;

 

(E)                                 SO FAR AS THEY ARE AWARE IN THEIR CAPACITY
AS COUNSEL TO THE GUARANTOR, THERE IS NO ACTION, SUIT, PROCEEDING OR
INVESTIGATION PENDING OR THREATENED AGAINST THE GUARANTOR WHICH QUESTIONS THE
VALIDITY OF THE AGREEMENT, THE GUARANTEE OR THE SUBORDINATION AGREEMENT OR THE
VALIDITY OF ANY ACT TO BE TAKEN PURSUANT THERETO;

 

(F)                                 SO FAR AS THEY ARE AWARE IN THEIR CAPACITY
AS COUNSEL TO THE GUARANTOR, NEITHER THE EXECUTION AND DELIVERY OF THE
AGREEMENT, THE GUARANTEE OR THE SUBORDINATION AGREEMENT BY THE GUARANTOR NOR THE
FULFILMENT OR COMPLIANCE WITH THE TERMS THEREOF:

 

(I)                                     CONTRAVENES OR RESULTS IN A BREACH OF
ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF THE CHARTER OF THE GUARANTOR, OR

 

(II)                                  CONTRAVENES OR RESULTS IN ANY BREACH OF OR
CONSTITUTES A DEFAULT UNDER ANY MATERIAL AGREEMENT TO WHICH THE GUARANTOR IS A
PARTY OR BY WHICH IT IS BOUND;

 


(C)                                  THE BORROWER SHALL HAVE PAID ALL FEES AND
EXPENSES THEN DUE TO ROYAL INCLUDING THE ARRANGEMENT FEE DUE UNDER §3.28 AND ANY
REASONABLE LEGAL FEES INVOICED PRIOR TO THE CLOSING DATE.


 


5.2                               CONDITIONS PRECEDENT TO SUBSEQUENT BORROWINGS


 

It shall be a condition of each advance, renewal or conversion that the
representations and warranties contained in Section 2 hereof shall be true on
and as of the date of each advance, renewal or conversion and that Royal is
satisfied that there has been no material adverse change in the financial
condition or operation of the Borrower or the Guarantor.  The Borrower will,
upon request of Royal, deliver to Royal a certificate or certificates of an
officer on behalf of the Borrower or the Guarantor to that effect.

 

36

--------------------------------------------------------------------------------


 


6.                                      COVENANTS OF THE BORROWER AND THE
GUARANTOR


 


6.1                               BORROWER’S COVENANTS


 

The Borrower covenants and agrees with Royal as follows:

 

Positive Covenants of Borrower

 


(A)                                  THAT IT WILL DULY AND PUNCTUALLY PAY OR
CAUSE TO BE PAID ALL AMOUNTS REQUIRED TO BE PAID BY IT TO ROYAL PURSUANT TO THE
AGREEMENT, INCLUDING PRINCIPAL, INTEREST, DEFAULT INTEREST, DOCUMENTARY CREDIT
FEES, SWAP TERMINATION VALUES, STANDBY FEES, FEES FOR SWAP CONTRACTS AND ANY
OTHER FEES AND AMOUNTS, ON THE DAY, AT THE PLACE, IN THE CURRENCIES AND IN THE
MANNER SET FORTH HEREIN;


 


(B)                                 THAT IT WILL DULY OBSERVE AND PERFORM OR
CAUSE TO BE OBSERVED AND PERFORMED EACH AND ALL OF THE COVENANTS AND AGREEMENTS
REQUIRED BY IT TO BE OBSERVED AND PERFORMED AS SET FORTH IN THE AGREEMENT AND
ROYAL’S SECURITY;


 


(C)                                  THAT IT WILL MAINTAIN INSURANCE COVERAGE AT
ALL TIMES AND WILL FORTHWITH NOTIFY ROYAL UPON THE HAPPENING OF ANY LOSS WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE FINANCIAL
CONDITION OR OPERATIONS OF THE BORROWER AND IF INSURANCE COVERAGE IS PROVIDED BY
THIRD PARTY INSURERS, IT SHALL DULY AND PUNCTUALLY PAY ALL PREMIUMS AND OTHER
SUMS OF MONEY FOR MAINTAINING SUCH INSURANCE;


 


(D)                                 THAT IT WILL AND IT WILL CAUSE EACH OF ITS
SUBSIDIARIES TO FILE ALL MATERIAL TAX RETURNS INCLUDING INCOME TAX RETURNS,
CORPORATION CAPITAL TAX RETURNS AND OTHER TAX FILINGS IN ALL REQUIRED
JURISDICTIONS;


 


(E)                                  THAT IT WILL AND IT WILL CAUSE EACH OF ITS
SUBSIDIARIES TO PAY ALL MATERIAL TAXES (EXCEPT TAXES IN DISPUTE WHICH ARE BEING
CONTESTED IN GOOD FAITH) INCLUDING INTEREST AND PENALTIES AND WILL PAY OR MAKE
ADEQUATE RESERVES FOR THE ULTIMATE PAYMENT OF ANY TAX PAYMENT WHICH IS BEING
CONTESTED;


 


(F)                                    THAT IT WILL AND IT WILL CAUSE EACH OF
ITS SUBSIDIARIES TO ACTIVELY AND DILIGENTLY CONTEST OR CAUSE TO BE CONTESTED IN
GOOD FAITH, BY APPROPRIATE AND TIMELY PROCEEDINGS, OR EFFECT A TIMELY AND
PROVIDENT SETTLEMENT OF ANY ACTION, SUIT, LITIGATION OR OTHER PROCEEDING THE
RESULT OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
ON THE FINANCIAL CONDITION OR OPERATIONS OF THE BORROWER;


 


(G)                                 THAT IT WILL AND IT WILL CAUSE EACH OF ITS
SUBSIDIARIES TO EFFECT A TIMELY AND PROVIDENT SETTLEMENT OF OR BRING AN
APPLICATION TO STAY ANY WRIT OF EXECUTION, ATTACHMENT OR SIMILAR PROCESS ISSUED
OR LEVIED AGAINST ALL, OR A SUBSTANTIAL PORTION OF, ITS PROPERTY OR THE PROPERTY
OF ANY OF ITS SUBSIDIARIES IN CONNECTION WITH ANY JUDGEMENT AGAINST IT OR ANY OF
ITS SUBSIDIARIES IN AN AMOUNT WHICH MATERIALLY ADVERSELY AFFECTS THE FINANCIAL
CONDITION OR OPERATIONS OF THE BORROWER;

 

37

--------------------------------------------------------------------------------


 


(H)                                 THAT IT WILL AND IT WILL CAUSE EACH OF ITS
SUBSIDIARIES TO OBSERVE AND COMPLY WITH THE PROVISIONS OF ALL APPLICABLE LAWS,
REGULATIONS, BYLAWS, ORDINANCES AND ORDERS OF ANY GOVERNMENTAL BODY DEALING IN
RELATION TO ITS BUSINESS OR THE BUSINESS OF ANY OF ITS SUBSIDIARIES WITH
POLLUTION OF THE ENVIRONMENT, TOXIC AND HAZARDOUS MATERIALS AND WASTE AND OTHER
ENVIRONMENTAL HAZARDS, UNLESS THE FAILURE TO SO OBSERVE AND COMPLY WOULD NOT, IN
THE JUDGEMENT OF THE BORROWER, REASONABLY EXERCISED, MATERIALLY ADVERSELY AFFECT
THE ABILITY OF THE BORROWER TO MEET ITS OBLIGATIONS UNDER THE AGREEMENT;


 


(I)                                     THAT IT WILL, AS SOON AS PRACTICAL AFTER
IT BECOMES AWARE THEREOF, PROVIDE ROYAL WITH PROMPT NOTICE OF:


 

(1)                                  ANY SPILLS OF CONTAMINANTS WHICH ARE
REQUIRED TO BE REPORTED TO ANY GOVERNMENTAL BODY, AND

 

(2)                                  OF ANY INVESTIGATIONS, CONTROL ORDERS, STOP
ORDERS, INJUNCTIONS, PROSECUTIONS OR LAWSUITS UNDER ANY FEDERAL, PROVINCIAL,
MUNICIPAL OR OTHER LAWS RELATING TO POLLUTION OF THE ENVIRONMENT, THE HANDLING
OF TOXIC OR HAZARDOUS MATERIALS AND WASTE OR ANY OTHER ENVIRONMENTAL OR PUBLIC
HEALTH AND SAFETY LAWS,

 

and which, in either such case, would, in the judgement of the Borrower,
reasonably exercised, have a material adverse effect on the business or
financial condition of the Borrower or any of its Subsidiaries and which would
materially adversely affect the ability of the Borrower to meet its obligations
under the Agreement;

 


(J)                                     THAT IT WILL CAUSE ITS CHIEF FINANCIAL
OFFICER, SUCH OTHER SENIOR OFFICER AS MAY BE APPROPRIATE OR ITS AUDITOR, TO MEET
WITH ROYAL TO DISCUSS AND EXPLAIN, AS THE CASE MAY BE, ANY OF ITS AFFAIRS,
FINANCES AND ACCOUNTS AND TO PROVIDE SUCH OTHER INFORMATION PERTAINING TO ITS
BUSINESS AND OPERATIONS TOGETHER WITH SUCH REPORTS AND DOCUMENTS AS ROYAL MAY
REASONABLY REQUIRE;


 


(K)                                  THAT IT WILL PERMIT REPRESENTATIVES AND
INDEPENDENT CONTRACTORS OF ROYAL TO VISIT AND INSPECT ANY OF ITS OR ITS
SUBSIDIARIES’ PROPERTIES, TO EXAMINE THEIR RESPECTIVE CORPORATE, FINANCIAL AND
OPERATING RECORDS, AND MAKE COPIES THEREOF OR ABSTRACTS THEREFROM, AND TO
DISCUSS THEIR CORPORATE AFFAIRS, FINANCES AND ACCOUNTS WITH DIRECTORS, OFFICERS,
AND INDEPENDENT CHARTERED ACCOUNTANTS, ALL AT THE EXPENSE OF THE BORROWER AND AT
SUCH REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND AS OFTEN AS MAY BE
REASONABLY DESIRED, UPON REASONABLE ADVANCE NOTICE TO THE BORROWER EXCEPT THAT,
WHEN AN EVENT OF DEFAULT EXISTS, ROYAL MAY DO ANY OF THE FOREGOING AT THE
EXPENSE OF THE BORROWER AT ANY TIME DURING NORMAL BUSINESS HOURS AND WITHOUT
ADVANCE NOTICE;


 


(L)                                     THAT IT WILL MAINTAIN AND IT WILL CAUSE
EACH OF ITS SUBSIDIARIES TO MAINTAIN IN FULL FORCE AND EFFECT ALL MATERIAL
LEASES, LICENCES, PERMITS, CONSENTS AND REGULATORY APPROVALS NECESSARY FOR THE
DUE CARRYING ON OF THEIR RESPECTIVE BUSINESSES;

 

38

--------------------------------------------------------------------------------


 


(M)                               THAT IT WILL MAINTAIN AND IT WILL CAUSE EACH
OF ITS SUBSIDIARIES TO MAINTAIN THEIR RESPECTIVE CORPORATE EXISTENCES AS VALIDLY
SUBSISTING CORPORATIONS;


 


(N)                                 THAT IT WILL GIVE TO ROYAL PROMPT NOTICE OF
ANY EVENT OF DEFAULT OR ANY EVENT THAT WITH NOTICE OR LAPSE OF TIME WOULD BE AN
EVENT OF DEFAULT;


 


(O)                                 THAT IT WILL USE BORROWINGS SOLELY FOR THE
PURPOSES SET FORTH IN §3.1 AND FOR NO OTHER PURPOSE;


 

Negative Covenants of the Borrower

 


(P)                                 THAT, WITHOUT THE PRIOR WRITTEN CONSENT OF
ROYAL, AND EXCEPT FOR MERGERS, AMALGAMATIONS AND CORPORATE REORGANIZATIONS
BETWEEN OR AMONG ANY OF THE BORROWER, LP FOREST AND LP ENGINEERED, WITH RESPECT
TO LP FOREST AND WITH RESPECT TO LP ENGINEERED, IT WILL NOT, NOR WILL IT PERMIT
ANY SUBSIDIARY TO MERGE, AMALGAMATE, ENTER INTO ANY CORPORATE REORGANIZATION OR
OTHERWISE MODIFY ITS CORPORATE STRUCTURE IN ANY WAY WHICH WOULD MATERIALLY
ADVERSELY AFFECT ITS ASSET BASE OR CONSOLIDATED CASH FLOW OR IMPAIR THE ABILITY
OF THE BORROWER TO OBSERVE AND PERFORM ITS OBLIGATIONS UNDER THE AGREEMENT;


 


(Q)                                 THAT, EXCEPT FOR DISPOSITIONS AMONG OR
BETWEEN ANY OF THE BORROWER, LP FOREST AND LP ENGINEERED, BY LP FOREST AND BY LP
ENGINEERED, IT WILL NOT AND IT WILL CAUSE EACH OF ITS SUBSIDIARIES NOT TO MAKE
ANY DISPOSITION OF ANY OF ITS PROPERTY OR ASSETS EXCEPT FOR:


 

(1)                                  DISPOSITIONS OF INVENTORY OR CURRENT ASSETS
IN THE ORDINARY COURSE OF BUSINESS AND ON COMMERCIALLY REASONABLE TERMS IT BEING
ACKNOWLEDGED THAT SALES AND TRANSFERS OF INVENTORY AND RELATED PROPERTY AND
ASSETS TO THE GUARANTOR ARE IN THE ORDINARY COURSE OF BUSINESS;

 

(2)                                  DISPOSITIONS OF INDIVIDUAL ITEMS OF
PROPERTY OR ASSETS IN ANY FISCAL YEAR HAVING AN AGGREGATE VALUE OF $5,000,000 OR
LESS BASED ON THE GREATER OF NET BOOK VALUE OR THE VALUE DETERMINED BY THE VALUE
OF THE SALE OR DISPOSITION, OR

 

(3)                                  DISPOSITIONS OF ASSETS AS APPROVED IN
WRITING BY ROYAL;

 


(R)                                    THAT IT WILL NOT ALLOW THE AGGREGATE OF
THE PRINCIPAL AMOUNT OF BORROWINGS UNDER THE CREDIT FACILITY ESTABLISHED
PURSUANT TO §3.1(A) TO EXCEED AT ANY TIME THE COLLATERAL VALUE OF THE BORROWING
BASE SET OUT IN THE THEN CURRENT BORROWING BASE CERTIFICATE;


 


(S)                                  THAT, WITHOUT THE PRIOR WRITTEN CONSENT, OF
ROYAL, IT WILL NOT GRANT, CREATE, ASSUME, SUFFER OR PERMIT ANY LIEN ON THE
RESTRICTED CASH COLLATERAL EXCEPT FOR ROYAL’S SECURITY;

 

39

--------------------------------------------------------------------------------


 

Reporting Covenants of the Borrower

 


(T)                                    THAT IT WILL AND IT WILL CAUSE EACH OF
ITS SUBSIDIARIES TO AT ALL TIMES KEEP OR CAUSE TO BE KEPT PROPER BOOKS OF
ACCOUNT AND THAT IT WILL FURNISH TO ROYAL WITHIN 90 DAYS AFTER THE CLOSE OF EACH
FISCAL YEAR SUFFICIENT COPIES OF ITS UNAUDITED CONSOLIDATED FINANCIAL
STATEMENTS, SIGNED BY A RESPONSIBLE OFFICER;


 


(U)                                 EXCEPT FOR THE YEAR END FISCAL QUARTER, IT
WILL DELIVER TO ROYAL WITHIN 45 DAYS OF THE CLOSE OF EACH FISCAL QUARTER
SUFFICIENT COPIES OF ITS QUARTERLY UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS
SIGNED BY A RESPONSIBLE OFFICER;


 


(V)                                 THAT IT WILL DELIVER TO ROYAL ON OR PRIOR TO
THE DATE REASONABLY STIPULATED BY ROYAL SUFFICIENT COPIES OF THE BORROWER’S (OR
ANY OF ITS SUBSIDIARIES), FINANCIAL AND OPERATING STATEMENTS, BUDGETS, BUSINESS
AND CAPEX PLANS TOGETHER WITH SUCH OTHER INFORMATION, REPORTS AND DOCUMENTS AS
ROYAL MAY REASONABLY REQUEST;


 


(W)                               THAT IT WILL PROVIDE PROMPT NOTICE TO ROYAL OF
ANY CHANGE TO THE FINANCIAL POSITION OR BUSINESS OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON ITS FINANCIAL
POSITION, BUSINESS OR ABILITY TO PERFORM ITS OBLIGATIONS UNDER THE AGREEMENT;


 


(X)                                   THAT IT WILL DELIVER TO ROYAL THE
BORROWING BASE CERTIFICATE AS REQUIRED BY §3.5 AND §3.12.


 


6.2                               GUARANTOR’S COVENANTS


 

The Guarantor covenants with Royal as follows:

 

Positive Covenants of the Guarantor

 


(A)                                  THAT IT WILL DULY OBSERVE AND PERFORM OR
CAUSE TO BE OBSERVED AND PERFORMED EACH AND ALL OF THE COVENANTS AND AGREEMENTS
REQUIRED BY IT TO BE PERFORMED AND OBSERVED AS SET FORTH IN THE AGREEMENT AND
THE GUARANTEE;


 


(B)                                 THAT IT WILL AT ALL TIMES MAINTAIN SUCH
INSURANCE AS IS USUALLY MAINTAINED BY OTHERS IN THE BUSINESS OF THE SAME NATURE
AS THE BUSINESS OF THE GUARANTOR AND EACH OF ITS SUBSIDIARIES, AS THE CASE MAY
BE, OR MAINTAIN A PROGRAM OF SELF-INSURANCE, WITH RESERVES, IN ACCORDANCE WITH
SOUND BUSINESS PRACTICES;


 


(C)                                  THAT IT WILL, MAINTAIN ITS WEB SITE AND
POST IN A TIMELY MANNER COPIES OF ALL PUBLIC DOCUMENTS FILED WITH THE U.S.
SECURITIES AND EXCHANGE COMMISSION (WITH THE EXCEPTION OF FORMS S-8);


 


(D)                                 THAT IT WILL GIVE ROYAL AT LEAST 15 DAYS’
NOTICE OF ITS INTENTION TO TRANSFER, MORTGAGE, PLEDGE, CHARGE OR OTHERWISE
ENCUMBER OR GRANT A SECURITY INTEREST IN ANY SHARES OF THE BORROWER IN WHICH IT
HAS A LEGAL OR BENEFICIAL INTEREST;

 

40

--------------------------------------------------------------------------------


 


(E)                                  IT WILL PROVIDE ROYAL WITH COPIES OF ALL
CERTIFICATES, NOTICES AND OTHER INFORMATION IT IS REQUIRED TO DELIVER TO THE
ADMINISTRATIVE AGENT PURSUANT TO SECTIONS 6.02 AND 6.03 OF THE GUARANTOR CREDIT
AGREEMENT;


 

Negative Covenants of the Guarantor

 


(F)                                    THAT IT WILL NOT, WITHOUT THE CONSENT IN
WRITING OF ROYAL, MERGE OR CONSOLIDATE WITH ANY OTHER PERSON OR LIQUIDATE OR
DISSOLVE EXCEPT FOR MERGERS OR CONSOLIDATIONS WITH ANY OTHER PERSON IF THE
GUARANTOR (OR THE RESULTING CORPORATION IN A CONSOLIDATION) WILL BE THE
SURVIVING CORPORATION AND THE GUARANTOR (OR SUCH RESULTING CORPORATION) WILL NOT
BE IN DEFAULT UNDER ANY OF THE TERMS OF THE GUARANTOR CREDIT AGREEMENT
IMMEDIATELY AFTER THE MERGER OR CONSOLIDATION;


 

Reporting Covenants of the Guarantor

 


(G)                                 THAT IT WILL AT ALL TIMES MAINTAIN ITS
CORPORATE EXISTENCE AND WILL CARRY ON AND CONDUCT ITS BUSINESS IN A PROPER AND
EFFICIENT MANNER AND IT WILL AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO AT ALL
TIMES KEEP OR CAUSE TO BE KEPT PROPER BOOKS OF ACCOUNT AND THAT IT WILL FURNISH
TO ROYAL AT THE BRANCH OF ACCOUNT WITHIN 90 DAYS AFTER THE CLOSE OF EACH FISCAL
YEAR SUFFICIENT COPIES OF ITS ANNUAL CONSOLIDATED AUDITED FINANCIAL STATEMENTS,
ALL IN REASONABLE DETAIL AND PREPARED IN ACCORDANCE WITH GAAP, REPORTED ON BY
ITS AUDITOR AND ACCOMPANIED BY THEIR SIGNED REPORT WHICH SHALL CONTAIN NO
MATERIAL QUALIFICATIONS AS TO THE SCOPE OF THEIR EXAMINATION EXCEPT AS TO THE
FURNISHING OF INFORMATION TO THEM, AND, EXCEPT FOR THE YEAR END FISCAL QUARTER,
WITHIN 45 DAYS OF THE CLOSE OF EACH FISCAL QUARTER SUFFICIENT COPIES OF ITS
QUARTERLY CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS PREPARED IN ACCORDANCE
WITH GAAP SUBJECT ONLY TO NORMAL YEAR-END AUDITED ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES INCLUDING A CONSOLIDATED SUMMARY BALANCE SHEET, A CONSOLIDATED SUMMARY
STATEMENT OF INCOME AND A CONSOLIDATED STATEMENT OF CASH FLOWS, SIGNED BY A
RESPONSIBLE OFFICER;


 


(H)                                 THAT IT WILL, CONTEMPORANEOUSLY WITH
DELIVERY TO THE ADMINISTRATIVE AGENT PURSUANT TO THE GUARANTOR CREDIT AGREEMENT,
DELIVER SUFFICIENT COPIES OF THE COMPLIANCE CERTIFICATE TO ROYAL;


 


(I)                                     THAT, EXCEPT FOR THE YEAR-END FISCAL
QUARTER, WITHIN 45 DAYS OF THE CLOSE OF EACH FISCAL QUARTER AND WITHIN 90 DAYS
OF THE CLOSE OF EACH FISCAL YEAR, IT WILL DELIVER TO ROYAL A CERTIFICATE SIGNED
BY A RESPONSIBLE OFFICER IN SUBSTANTIALLY THE FORM ATTACHED AS SCHEDULE A;


 


(J)                                     THAT IT WILL, CONTEMPORANEOUSLY WITH
DELIVERY TO BANK OF AMERICA, N.A., THE ADMINISTRATIVE AGENT UNDER THE GUARANTOR
CREDIT AGREEMENT, DELIVER TO ROYAL A COPY OF THE US$ BORROWING BASE CERTIFICATE;


 


6.3                               ENVIRONMENTAL LAW


 

Nothing in the Agreement shall abridge or affect the rights of Royal in respect
of the Borrower pursuant to any Environmental Law.

 

41

--------------------------------------------------------------------------------


 


7.                                      EVENTS OF DEFAULT


 


7.1                               DEFINITION OF EVENT OF DEFAULT


 

The occurrence of any one or more of the following events constitutes an Event
of Default hereunder:

 


(A)                                  IF THE BORROWER MAKES DEFAULT IN ANY
PAYMENT OF PRINCIPAL, INTEREST, ACCEPTANCE FEES, DOCUMENTARY CREDIT FEES,
DEFAULT INTEREST, STANDBY FEES, SWAP TERMINATION VALUES, FEES FOR SWAP
CONTRACTS, ANY OTHER FEES OR OTHER LIKE AMOUNTS WHEN THE SAME BECOMES DUE UNDER
THE AGREEMENT OR WITH RESPECT TO AN OBLIGATION AND SUCH DEFAULT SHALL HAVE
CONTINUED FOR A PERIOD OF FIVE BUSINESS DAYS AFTER NOTICE HAS BEEN GIVEN BY
ROYAL TO THE BORROWER;


 


(B)                                 IF THE BORROWER OR GUARANTOR MAKES, SUFFERS
OR PERMITS A MATERIAL DEFAULT IN OBSERVING OR PERFORMING ANY OTHER COVENANT OR
CONDITION OF THE AGREEMENT, OR, IN THE CASE OF THE BORROWER, ANY SWAP CONTRACT
OR ANY OTHER MATERIAL AGREEMENT WITH ROYAL AND SUCH DEFAULT SHALL HAVE CONTINUED
FOR A PERIOD OF FIVE BUSINESS DAYS AFTER NOTICE IN WRITING HAS BEEN GIVEN BY
ROYAL TO THE BORROWER SPECIFYING SUCH DEFAULT;


 


(C)                                  IF THE BORROWER MAKES DEFAULT IN ANY
PAYMENT OF AN ADDITIONAL AMOUNT OR LIKE PAYMENT WHEN THE SAME BECOMES DUE UNDER
THE AGREEMENT AND SUCH DEFAULT SHALL HAVE CONTINUED FOR A PERIOD OF TEN BUSINESS
DAYS AFTER NOTICE HAS BEEN GIVEN BY ROYAL TO THE BORROWER;


 


(D)                                 IF AN “EVENT OF DEFAULT” (AS DEFINED
THEREIN) RESULTING FROM THE FAILURE TO MAKE ANY PAYMENT OF PRINCIPAL, INTEREST
OR PREMIUM WHEN DUE AND PAYABLE UNDER THE INDENTURES (AFTER GIVING EFFECT TO ANY
CURE OR GRACE PERIOD PROVIDED THEREIN) OR TO REPURCHASE OR REDEEM ANY NOTE
ISSUED UNDER THE INDENTURES WHEN REQUIRED THEREBY OCCURS AND IS CONTINUING OR
ANY OTHER “EVENT OF DEFAULT” OCCURS AND IS CONTINUING UNDER THE INDENTURES AND
RESULTS IN THE “INDEBTEDNESS” (AS DEFINED IN THE INDENTURES) UNDER THE
INDENTURES BEING ACCELERATED;


 


(E)                                  IF THERE IS A DEFAULT BY THE BORROWER
(OTHER THAN A DEFAULT UNDER THE AGREEMENT) WHICH RESULTS IN THE ACCELERATION OF
PAYMENT BY THE BORROWER OR ANY OF ITS MATERIAL CANADIAN SUBSIDIARIES OF
OBLIGATIONS FOR BORROWED MONEY IN EXCESS OF $5,000,000;


 


(F)                                    IF ANY REPRESENTATION, WARRANTY OR
STATEMENT MADE BY THE BORROWER, THE BORROWER SUBSIDIARIES IN THE BORROWER
SUBSIDIARIES’ GUARANTEES OR THE GUARANTOR HEREIN OR IN THE GUARANTEE OR IN ANY
CERTIFICATE PURSUANT TO THE AGREEMENT OR THE GUARANTEE SHALL, IN ROYAL’S
OPINION, PROVE TO HAVE BEEN MATERIALLY INCORRECT ON THE DATE AS OF WHICH IT WAS
MADE IN ANY RESPECT MATERIALLY ADVERSE TO ROYAL AND ROYAL SHALL HAVE SO NOTIFIED
THE BORROWER;


 


(G)                                 IF:

 

42

--------------------------------------------------------------------------------


 

(1)                                  AN ORDER BE MADE OR AN EFFECTIVE RESOLUTION
BE PASSED FOR THE WINDING-UP OF THE BORROWER OR, WITHOUT THE PRIOR WRITTEN
CONSENT OF ROYAL, ANY OF ITS MATERIAL CANADIAN SUBSIDIARIES OR IF THE BORROWER
OR ANY OF ITS SUBSIDIARIES ON ITS OWN BEHALF SHALL MAKE AN ASSIGNMENT FOR THE
BENEFIT OF ITS CREDITORS OR IF THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL BE
DECLARED BANKRUPT OR MAKE AN AUTHORIZED ASSIGNMENT OR IF A CUSTODIAN OR RECEIVER
BE APPOINTED UNDER THE BANKRUPTCY AND INSOLVENCY ACT OR IF A COMPROMISE OR
ARRANGEMENT (INCLUDING A COMPROMISE, ARRANGEMENT, REORGANIZATION OR OTHER LIKE
RESTRUCTURING COMMENCED BY THE BORROWER WHICH ADVERSELY AFFECTS ITS CREDITORS
UNDER ANY FEDERAL OR PROVINCIAL STATUTE INCLUDING THE COMPANIES’ CREDITORS
ARRANGEMENT ACT OR THE BRITISH COLUMBIA COMPANY ACT) IS PROPOSED BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES TO CREDITORS GENERALLY OR ANY SIGNIFICANT CLASS OF
CREDITORS, OR IF A RECEIVER, RECEIVER-MANAGER OR OTHER OFFICER WITH LIKE POWERS
SHALL BE APPOINTED, OR IF AN ENCUMBRANCER SHALL TAKE POSSESSION OF THE PROPERTY
OF THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY PART THEREOF, WHICH IS, IN THE
REASONABLE OPINION OF ROYAL, MATERIAL TO THE BUSINESS OF THE BORROWER AND ITS
ABILITY TO PERFORM ITS OBLIGATIONS UNDER THE AGREEMENT OR IF A DISTRESS OR
EXECUTION OR ANY SIMILAR PROCESS BE LEVIED OR ENFORCED AGAINST A SUBSTANTIAL OR
ESSENTIAL PART OF SUCH PROPERTY AND REMAIN UNSATISFIED FOR A PERIOD OF THIRTY
DAYS, UNLESS SUCH DISTRESS, EXECUTION OR SIMILAR PROCESS IS IN GOOD FAITH
DISPUTED BY THE BORROWER OR ANY SUCH SUBSIDIARY AND, IF SO REQUIRED BY ROYAL,
THE BORROWER OR ANY SUCH SUBSIDIARY PROVIDES ADEQUATE SECURITY TO PAY IN FULL
THE AMOUNT CLAIMED; OR

 

(2)                                  THE GUARANTOR INSTITUTES OR CONSENTS TO THE
INSTITUTION OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW, OR MAKES AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR APPLIES FOR OR CONSENTS TO THE
APPOINTMENT OF ANY RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR,
REHABILITATOR OR SIMILAR OFFICER FOR IT OR FOR ALL OR ANY MATERIAL PART OF ITS
PROPERTY; OR ANY RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR,
REHABILITATOR OR SIMILAR OFFICER IS APPOINTED WITHOUT THE APPLICATION OR CONSENT
OF SUCH PERSON AND THE APPOINTMENT CONTINUES UNDISCHARGED OR UNSTAYED FOR 60
CALENDAR DAYS; OR ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW RELATING TO ANY
SUCH PERSON OR TO ALL OR ANY MATERIAL PART OF ITS PROPERTY IS INSTITUTED WITHOUT
THE CONSENT OF SUCH PERSON AND CONTINUES UNDISMISSED OR UNSTAYED FOR 60 CALENDAR
DAYS, OR AN ORDER FOR RELIEF IS ENTERED IN ANY SUCH PROCEEDING;

 


(H)                                 IF THE AGREEMENT OR ANY OF ROYAL’S SECURITY
SHALL AT ANY TIME CEASE TO BE IN FULL FORCE AND EFFECT (OTHER THAN BY EXPIRATION
OR TERMINATION IN ACCORDANCE WITH ITS TERMS FOR REASONS OTHER THAN THE DEFAULT
OF THE BORROWER) OR IF A COURT OF COMPETENT JURISDICTION SHALL DECLARE THE
AGREEMENT TO BE NULL AND VOID OR IF THE BORROWER SHALL CONTEST THE VALIDITY OR
ENFORCEABILITY THEREOF OR IF THE BORROWER SHALL DENY THAT IT HAS ANY FURTHER
LIABILITY OR OBLIGATION HEREUNDER OR IF ANY OF ROYAL’S SECURITY FOR ANY REASON
CEASES, OTHER THAN IN ACCORDANCE WITH ITS TERMS, TO

 

43

--------------------------------------------------------------------------------


 


CONSTITUTE VALID AND SUBSISTING SECURITY UPON ANY MATERIAL PART OF THE PROPERTY
AND ASSETS OF THE BORROWER OR ITS SUBSIDIARIES AS DESCRIBED THEREIN;


 


(I)                                     IF A WRIT OF EXECUTION, ATTACHMENT OR
SIMILAR PROCESS HAS BEEN ISSUED OR LEVIED AGAINST ALL, OR A SUBSTANTIAL PORTION
OF, THE PROPERTY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH
ANY JUDGEMENT AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES IN ANY AMOUNT IN
EXCESS OF $1,000,000 WHICH MATERIALLY AFFECTS THE PROPERTY OF THE BORROWER OR
ANY OF ITS SUBSIDIARIES, AND NO APPLICATION HAS BEEN BROUGHT TO STAY SUCH WRIT
OF EXECUTION, ATTACHMENT OR SIMILAR PROCESS WHICH APPLICATION HAS, IN THE
REASONABLE OPINION OF ROYAL, A REASONABLE CHANCE OF SUCCESS;


 


(J)                                     IF IT SHALL BECOME ILLEGAL OR UNLAWFUL
FOR THE BORROWER OR ANY OF ITS SUBSIDIARIES OR THE GUARANTOR TO CARRY ON ITS
BUSINESS OR TO PERFORM ITS OBLIGATIONS UNDER THE AGREEMENT;


 


(K)                                  IF THE BORROWER OR ANY OF ITS SUBSIDIARIES
SUSPENDS OR CEASES OR THREATENS TO SUSPEND OR CEASE BUSINESS, UNLESS OTHERWISE
PERMITTED UNDER §6.1(P) HEREOF;


 


(L)                                     IF THE BORROWER OR ANY OF ITS
SUBSIDIARIES MAKES OR THREATENS TO MAKE A DISPOSITION OF ALL OR A SUBSTANTIAL
PART OF ITS UNDERTAKING, PROPERTY AND ASSETS, WHETHER IN ONE TRANSACTION OR IN A
SERIES OF RELATED TRANSACTIONS, UNLESS OTHERWISE PERMITTED UNDER §6.1(Q) HEREOF;


 


(M)                               AN ERISA EVENT OCCURS WITH RESPECT TO A
PENSION PLAN OR MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY BE
EXPECTED TO RESULT IN LIABILITY OF THE GUARANTOR UNDER TITLE IV OF ERISA TO THE
PENSION PLAN, MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT IN EXCESS OF
THE THRESHOLD AMOUNT, OR (II) THE GUARANTOR OR ANY ERISA AFFILIATE FAILS TO PAY
WHEN DUE, AFTER THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD, ANY INSTALMENT
PAYMENT WITH RESPECT TO ITS WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA
UNDER A MULTIEMPLOYER PLAN IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD
AMOUNT.


 


7.2                               REMEDIES


 

If an Event of Default occurs and is continuing, provided the Event of Default
has not been waived by Royal or the Borrower has not theretofore remedied all
outstanding Events of Default within the prescribed time period or such longer
period of time as Royal may permit, Royal may, by notice to the Borrower:

 


(A)                                  TERMINATE ITS OBLIGATIONS HEREUNDER TO MAKE
THE CREDIT FACILITY AVAILABLE TO THE BORROWER, ISSUE DOCUMENTARY CREDITS, ENTER
INTO SWAP CONTRACTS OR PROVIDE EFT TRANSFERS OR PDS SERVICES;


 


(B)                                 DECLARE BORROWINGS UNDER THE CREDIT
FACILITY, INTEREST, STANDBY FEES, DOCUMENTARY CREDIT, FEES, COSTS INCLUDING SWAP
TERMINATION VALUES AND ANY OTHER MONEYS OWING TO ROYAL BY THE BORROWER UNDER THE
AGREEMENT, INCLUDING AMOUNTS OWING OR LIABILITIES IN RESPECT OF DOCUMENTARY
CREDITS, EFT TRANSFERS

 

44

--------------------------------------------------------------------------------


 


AND PDS SERVICES WHICH HAVE NOT YET MATURED, TO BE IMMEDIATELY DUE AND PAYABLE
ON THE DATE WHICH IS FIFTEEN BUSINESS DAYS AFTER ROYAL DELIVERS SUCH NOTICE TO
THE BORROWER, OR THAT EARLIER DATE ON OR AFTER DELIVERY OF SUCH NOTICE WHEN
ROYAL DETERMINES IN ITS REASONABLE DISCRETION THAT THE BUSINESS OR OPERATIONS OF
THE BORROWER MAY BE MATERIALLY PREJUDICED, ENDANGERED OR ADVERSELY AFFECTED
(“ACCELERATION DATE”) AND SUCH MONEYS AND LIABILITIES SHALL FORTHWITH BECOME DUE
AND PAYABLE ON THE ACCELERATION DATE WITHOUT PRESENTMENT, DEMAND, PROTEST OR
OTHER NOTICE OF ANY KIND TO THE BORROWER, ALL OF WHICH ARE HEREBY EXPRESSLY
WAIVED;


 


(C)                                  ENFORCE ALL RIGHTS AND REMEDIES GRANTED
UNDER ROYAL’S SECURITY PROVIDED THAT ANY ENFORCEMENT SHALL NOT BE COMMENCED
UNTIL AFTER THE ACCELERATION DATE;


 


(D)                                 CONVERT U.S. ADVANCES TO CANADIAN FUNDS;


 


(E)                                  TERMINATE ANY SWAP CONTRACT IN ACCORDANCE
WITH ITS TERMS;


 


(F)                                    TERMINATE ANY AGREEMENT RELATING TO EFT
TRANSFER OR PDS SERVICES IN ACCORDANCE WITH ITS TERMS.


 

The Borrower expressly acknowledges and agrees that the date which is fifteen
Business Days after Royal delivers such notice to the Borrower affords and will
afford a reasonable period of time to make payment of the outstanding balance
advanced under the Credit Facility, interest, Standby Fees, Documentary Credits,
Swap Termination Values, outstandings in respect of EFT Transfers and PDS
Services, fees, costs and other moneys owing by the Borrower under the
Agreement.  Royal acknowledges and agrees that interest, if any, earned or
received by it as a result of the redeployment or other application of moneys
paid by the Borrower pursuant to a demand made under §7.2(b) in respect of
Documentary Credits which have not yet matured shall be credited or otherwise
applied for the benefit of the Borrower.

 

If there are Documentary Credits outstanding on the Acceleration Date, amounts
held in Restricted Cash Collateral Accounts may be applied by Royal to Royal’s
payment obligations, if any, pursuant to Documentary Credits, and any balances
in such accounts shall be retained by Royal as security for Royal’s obligations
under Documentary Credits which have not yet matured.

 


7.3                               REMEDIES CUMULATIVE

 

No remedy conferred on Royal under the Agreement is intended to be exclusive. 
Each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or equity or by
statute or otherwise. The exercise or commencement of exercise by Royal of any
one or more of such remedies shall not preclude the simultaneous or later
exercise by Royal of any or all other such remedies.

 


7.4                               WAIVERS

 

Royal may, by written instrument at any time and from time to time waive any
breach by either the Borrower or the Guarantor of any of the covenants or Events
of Default herein.  No course

 

45

--------------------------------------------------------------------------------


 

of dealing between either the Borrower or the Guarantor and Royal nor any delay
in exercising any rights hereunder shall operate as a waiver of any rights of
Royal.

 


7.5                               APPLICATION OF PAYMENTS FOLLOWING ACCELERATION


 

After the Acceleration Date, Royal may apply any moneys received by it towards
repayment of Borrowings under the Credit Facility as it deems appropriate. 
Royal agrees to use reasonable efforts to apply moneys received by it to first
repay Borrowings under the Borrowing Options which do not have redeployment
costs associated with payment prior to the maturity dates of such Borrowings.

 


7.6                               ROYAL MAY PERFORM COVENANTS


 

If the Borrower shall fail to perform any of its obligations under any covenant
contained in the Agreement Royal may, after an Event of Default, upon five
Business Days’ prior notice to the Borrower, perform any such covenant capable
of being performed by it and, if any such covenant requires the payment or
expenditure of money, it may make such payment or expenditure with its own
funds.  All amounts so paid by Royal hereunder shall be repaid by the Borrower
and shall bear interest at the Prime Rate from and including the date paid by
Royal hereunder to but excluding the date such amounts are repaid in full by the
Borrower.

 


7.7                               WAIVER OF CERTAIN DEFAULTS UNDER PRIOR CREDIT
AGREEMENT


 

Royal hereby waives any default or Event of Default occurring prior to the
Closing Date which would not constitute a default or Event of Default under the
Agreement as amended and restated herein had it been in effect at the time of
the occurrence of such default or Event of Default.  In addition, Royal hereby
waives any default or Event of Default arising under Section 7.1(f) of the
Agreement to the extent that the representation, warranty or statement which is
the subject of such default or Event of Default is made with respect to a
covenant, term, agreement or provision of the Prior Credit Agreement which was
applicable under the Prior Credit Agreement but which is not applicable under
the Agreement.  Except as set forth in the immediately preceding sentence,
nothing contained herein shall be deemed a waiver of (or otherwise affect
Royal’s ability to enforce) any default or Event of Default under the Agreement,
whether arising before or after the Closing Date.

 


8.                                      GENERAL


 


8.1                               WAIVER


 

No failure or delay on the part of Royal in exercising any right, power or
privilege hereunder shall impair such right, power or privilege or operate as a
waiver thereof nor shall any single or partial exercise of such right, power or
privilege preclude any further exercise thereof or the exercise of any other
right, power or privilege hereunder.

 


8.2                               EFFECT OF AMENDMENT, MODIFICATION OR WAIVER


 

No amendment, modification or waiver of any condition of the Agreement or
consent to any departure by the Borrower therefrom shall, in any event, be
effective unless the same shall be in

 

46

--------------------------------------------------------------------------------


 

writing signed by Royal.  No notice to or demand on the Borrower shall by reason
thereof entitle the Borrower to any other or further notice or demand in similar
or other circumstances unless specifically provided for in the Agreement.

 


8.3                               TIME OF THE ESSENCE


 

Time shall be of the essence hereof.

 


8.4                               FURTHER ASSURANCES


 

Each of the Borrower, the Guarantor and Royal will do, execute and deliver, or
will cause to be done, executed and delivered, all such further acts, documents
(including certificates, declarations, affidavits, reports and opinions) and
things as Royal, the Borrower or the Guarantor may reasonably require for the
purpose of giving effect to the Agreement.

 


8.5                               SET-OFF

 

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, Royal is authorized at any time or from
time to time after the Acceleration Date, without notice to the Borrower or to
any other Person, any such notice being expressly waived by the Borrower, to
set-off, compensate and to appropriate and to apply any and all deposits,
matured or unmatured, general or special, held for or in the name of the
Borrower and any other indebtedness or liability at any time owing or payable by
Royal to or for the credit of or the account of the Borrower against and on
account of the obligations and liabilities of the Borrower due and payable to
Royal under the Agreement including all claims of any nature or description
arising out of or connected with the Agreement, irrespective of currency and
whether or not Royal has made any demand under the Agreement and although these
obligations, liabilities or claims of the Borrower are contingent or unmatured. 
Royal and the Borrower acknowledge and agree that this paragraph is not intended
to create and shall not be construed as creating and does not create a security
interest in any property of the Borrower.

 


8.6                               JUDGEMENT CURRENCY


 

If for the purposes of obtaining judgement in any court in any jurisdiction or
for any other purpose hereunder it becomes necessary to convert into the
currency of such jurisdiction (“Judgement Currency”) any amount due hereunder in
any currency other than the Judgement Currency, then such conversion shall be
made at the Spot Buying Rate prevailing on the Business Day before the day on
which judgement is given.  In the event that there is a change in the Spot
Buying Rate prevailing between the Business Day before the day on which the
judgement is given and the date of payment of the amount due, the Borrower
shall, on the date of payment, pay such additional amounts (if any) as may be
necessary to ensure that the amount paid on such date is the amount in the
Judgement Currency which, when converted at the Spot Buying Rate prevailing on
the date of payment, is the amount then due under the Agreement in such other
currency. Any additional amount due from the Borrower under this §8.6 shall be
due as a separate debt and shall not be affected by judgement being obtained for
any other sums due under or in respect of the Agreement.

 

47

--------------------------------------------------------------------------------


 


8.7                               ACCOUNT DEBIT AUTHORIZATION


 

The Borrower authorizes and directs Royal to automatically debit, by mechanical,
electronic or manual means, the bank accounts of the Borrower maintained with
Royal for all amounts payable under the Agreement, including but not limited to
the repayment of principal and the payment of interest, fees and all charges for
the keeping of such bank accounts.

 


8.8                               EXPENSES

 

Except as otherwise provided in the Agreement all statements, certificates,
opinions and other documents or information required to be furnished to Royal by
the Borrower under the Agreement shall be supplied by the Borrower without cost
to Royal.  In addition, the Borrower agrees to pay promptly to Royal on demand,
all reasonable legal fees and other reasonable expenses which are incurred from
time to time by Royal in respect of the documentation, preparation,
registration, execution and enforcement of the Agreement (including any value
added, goods and services, Provincial Sales Tax, business transfer tax or other
similar taxes payable in connection with the execution, delivery or enforcement
of the Agreement).

 


8.9                               SURVIVAL OF REPRESENTATIONS AND WARRANTIES


 

The representations and warranties made in Section 2 of the Agreement shall
survive the execution and delivery of the Agreement and the Closing Date and
continue in full force and effect until the full payment and satisfaction of all
monies due hereunder.

 


8.10                        NOTICE


 

Unless otherwise specified, any notice, demand, request, consent or other
communication required or permitted to be given to a party under this Agreement
or to a party under any of Royal’s Security shall be in writing and may be
delivered personally or sent by facsimile, to the address or facsimile number of
the party set out beside its name at the foot of this Agreement to the attention
of the Person there indicated or to such other address, facsimile number or
other Person’s attention as the party may have specified by notice in writing
given under this Section.  Any notice, demand, consent, request or other
communication shall be deemed to have been given:

 


(A)                                  IF DELIVERED PERSONALLY, WHEN RECEIVED;


 


(B)                                 IF SENT BY FACSIMILE, ON THE BUSINESS DAY
WHEN THE APPROPRIATE CONFIRMATION OF RECEIPT HAS BEEN RECEIVED IF THE
CONFIRMATION OF RECEIPT HAS BEEN RECEIVED BEFORE 3:00 P.M. ON THAT BUSINESS DAY
OR, IF THE CONFIRMATION OF RECEIPT HAS BEEN RECEIVED AFTER 3:00 P.M. ON THAT
BUSINESS DAY, ON THE NEXT SUCCEEDING BUSINESS DAY; AND


 


(C)                                  IF SENT BY FACSIMILE ON A DAY WHICH IS NOT
A BUSINESS DAY, ON THE NEXT SUCCEEDING BUSINESS DAY ON WHICH CONFIRMATION OF
RECEIPT HAS BEEN RECEIVED.

 

48

--------------------------------------------------------------------------------


 


8.11                        GENERAL INDEMNITY


 

The Borrower hereby indemnifies and holds harmless Royal and its directors,
officers, employees and agents from and against all losses, damages, expenses
(including reasonable fees, charges and disbursements of counsel) and
liabilities (including those arising from any litigation or other proceedings)
related to or arising out of any default hereunder by the Borrower or any
misrepresentation in connection with this Agreement provided that no Person
shall be indemnified in respect of matters arising from such person’s gross
negligence or wilful misconduct.

 


8.12                        COUNTERPARTS


 

The Agreement and all documents contemplated by or delivered under or in
connection with the Agreement may be executed and delivered in any number of
counterparts or facsimile counterparts with the same effect as if all parties
had all signed and delivered the same document and all counterparts when
executed and delivered (by facsimile or otherwise) will be construed together to
be an original and will constitute one and the same agreement.

 


8.13                        REASONABLE CONSENT OR APPROVAL OF THE PARTIES


 

The parties hereto acknowledge and confirm that:

 


(A)                                  WHERE EITHER OF THEM IS REQUIRED TO
EXERCISE ITS DISCRETION OR GRANT ITS APPROVAL OR CONSENT PURSUANT TO A PROVISION
IN THE AGREEMENT, IT SHALL ACT REASONABLY IN THE EXERCISE OF ITS DISCRETION AND
WILL NOT UNREASONABLY WITHHOLD OR DELAY THE GRANTING OF ITS APPROVAL OR CONSENT,
AND


 


(B)                                 THE BORROWER MAY RELY ON ANY CONSENT,
APPROVAL, CALCULATION OR DETERMINATION PROVIDED TO IT BY ROYAL PURSUANT TO THE
AGREEMENT.


 


8.14                        ENTIRE AGREEMENT

 

Save as provided herein and in the instruments and documents contemplated or
provided for hereunder, the Agreement contains the whole agreement between the
parties with respect to the Credit Facility and there are no other terms,
conditions, representations or warranties with respect thereto except as
contained herein.

 


8.15                        NO DEDUCTION FOR TAXES

 

Provided Royal has not assigned its obligations under the Agreement or its
rights to receive payments in respect thereof or changed the booking location of
Borrowings, all payments required to be made by the Borrower pursuant to the
Agreement whether for principal, interest, acceptance fees, Standby Fees,
Documentary Credit Fees, Swap Termination Values, fees for Swap Contracts or any
other fees or otherwise shall be made free and clear of and without deduction,
withholding or reserve for or on account of taxes, imposts, levies or other
charges of any nature or kind whatsoever, unless otherwise agreed by Royal.

 

49

--------------------------------------------------------------------------------


 


8.16                        PARTICIPATIONS AND ASSIGNMENTS


 

Subject to §8.17, Royal may, with the consent of the Borrower, which consent
shall not be unreasonably withheld, subject to the provisions of this §8.16 at
any time grant participations in, sell, assign, transfer or otherwise dispose of
all or any portion of the Credit Facility or Borrowings (“Facility Disposition”)
to any financial institution carrying on business in, and for the purpose of the
Income Tax Act (Canada) residing in, Canada; provided no Facility Disposition
may be made which would result in an increase in the cost of the Credit Facility
to the Borrower.  In all cases an assignment shall be of at least $5,000,000
with increments of $1,000,000 and a participation shall be of at least
$2,500,000 with increments of $500,000.  No Facility Disposition shall be
effective until Royal shall have received an instrument (in form and substance
satisfactory to Royal) in which the transferee or assignee, as the case may be,
shall agree to be bound by all of the terms of the Agreement as fully as though
it were an original party hereto except that any participant shall not be
entitled to grant subparticipations.  The Borrower hereby agrees that, upon
compliance with the foregoing, any purchaser, assignee or transferee of all or
any portion of any amount owed by the Borrower under the Agreement:

 


(A)                                  SHALL BE ENTITLED TO THE BENEFITS OF THE
PROVISIONS OF THE AGREEMENT AS FULLY AS THOUGH IT WERE AN ORIGINAL PARTY TO THE
AGREEMENT; AND


 


(B)                                 MAY, SUBJECT TO THE TERMS OF THE AGREEMENT,
EXERCISE ANY AND ALL RIGHTS OF BANKER’S LIEN, SET-OFF OR COUNTERCLAIM WITH
RESPECT TO ANY AND ALL AMOUNTS OWED BY THE BORROWER TO SUCH PURCHASER, ASSIGNEE
OR TRANSFEREE AS FULLY AS IF SUCH PURCHASER, ASSIGNEE OR TRANSFEREE HAD MADE
ADVANCES IN THE AMOUNT OF THE OBLIGATION WHICH IS SOLD, ASSIGNED OR TRANSFERRED
TO IT.

 


8.17                        ASSIGNMENT AFTER DEFAULT

 

Notwithstanding anything to the contrary herein contained, where an Event of
Default has occurred and is continuing and has not been waived, nothing in the
Agreement shall limit or otherwise restrict the right of Royal to assign all or
any part of its rights and obligations under or with respect to the Agreement. 
Without limiting the generality of the foregoing, any such assignment shall not
require the consent of the Borrower nor be restricted to financial institutions
resident in Canada.

 


8.18                        OBLIGATIONS OF BORROWER RE FACILITY DISPOSITION

 

The Borrower shall, at the request and at the expense of Royal, execute and
deliver to such party or parties as Royal may designate any and all further
instruments, use its reasonable efforts to obtain any and all further
authorizations or approvals and make any and all further registrations, filings
or notifications, as may be necessary or desirable to give full force and effect
to such Facility Disposition. The term “Royal” as used in the Agreement shall
include all purchasers, assignees and transferees permitted hereunder of all or
any portion of any amount owed to Royal under the Agreement. Except as
specifically set forth in this §8.18 nothing in the Agreement expressed or
implied, is intended to or shall confer on any Person other than the

 

50

--------------------------------------------------------------------------------


 

respective parties hereto and thereto and their permitted successors and
assignees any benefit or any legal or equitable right, remedy or other claim
under the Agreement.

 


8.19                        CONFIDENTIALITY


 

Royal agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) in connection with
the exercise of any remedies hereunder or under any documents governing Royal’s
Security or the enforcement of rights hereunder or thereunder, (e) subject to an
agreement containing provisions substantially the same as those of this Section,
to any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement, (f) with
the prior written consent of the Borrower or (g) to the extent such Information
(x) is or become publicly available other than as a result of a breach of this
Section or (y) becomes available to Royal on a non-confidential basis from a
source other than the Borrower, provided that such source is not bound by a
confidentiality agreement with the Guarantor or any of its Subsidiaries known to
Royal.  For purposes of this Section, “Information” means all information
received from Borrower, Guarantor or any of Borrower or Guarantor’s Subsidiaries
relating to Borrower, Guarantor, their respective Subsidiaries or any of their
respective businesses, other than any such information that is available to
Royal on a non-confidential basis prior to disclosure by Borrower.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligations to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information.

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have caused the Agreement to be duly
executed on October                       , 2003.

 

LOUISIANA-PACIFIC CANADA LTD.

)

Address for Notice

 

)

c/o Louisiana-Pacific Corporation

 

)

Suite 1200, 805 S.W. Broadway

 

)

Portland, Oregon

Per:

 

 

)

U.S.A.  97205

Authorized Signatory

)

 

 

)

Phone:   (503) 821-5100

 

)

Fax:       (503) 821-5322

 

)

Attention:      Vice-President and C.F.O.

Per:

 

 

)

 

Authorized Signatory

)

With a copy to

 

)

Louisiana-Pacific Canada Ltd.

 

)

2100 - 1075 West Georgia Street

 

)

Vancouver, British Columbia

 

)

V6E 3G2

 

)

 

 

)

Phone:      (604) 631-3131

 

)

Fax:                      (604) 631-3232

 

52

--------------------------------------------------------------------------------


 

LOUISIANA-PACIFIC CORPORATION

)

Address for Notice

 

)

Suite 1200, 805 S.W. Broadway

 

)

Portland, Oregon

Per:

 

 

)

U.S.A.  97205

Authorized Signatory

)

 

 

)

Phone:   (503) 821-5100

 

)

Fax:       (503) 821-5322

 

)

 

 

)

 

Per:

 

 

)

 

Authorized Signatory

)

 

 

)

 

 

)

 

 

53

--------------------------------------------------------------------------------


 

ROYAL BANK OF CANADA

)

RBC Capital Markets

 

)

Suite 2100, Park Place

 

)

666 Burrard Street

 

)

Vancouver, British Columbia

By:

 

 

)

V6C 3B1

  Baljit Mann

)

Attention:  Corporate Credit

  Authorized Signatory

)

Phone:   (604) 257-7100

 

)

Fax:       (604) 665-6465

 

)

 

 

)

 

 

54

--------------------------------------------------------------------------------